            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 1 of 50
                        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3   2600 El Camino Real, Suite 400                Joseph J. Mueller (admitted pro hac vice)
     Palo Alto, CA 94306                           joseph.mueller@wilmerhale.com
 4   Telephone: (650) 858-6000                     Timothy D. Syrett (admitted pro hac vice)
     Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
 5                                                 60 State Street
     WILMER CUTLER PICKERING                       Boston, MA 02109
 6     HALE AND DORR LLP                           Telephone: (617) 526-6000
     Leon B. Greenfield (admitted pro hac vice)    Fax: (617) 526-5000
 7   leon.greenfield@wilmerhale.com
     Amanda L. Major (admitted pro hac vice)
 8   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
 9   Washington, DC 20006
     Telephone: (202) 663-6000
10   Fax: (202) 663-6363

11   Attorneys for Plaintiffs
     Intel Corporation, Apple Inc.
12
                                UNITED STATES DISTRICT COURT
13

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN FRANCISCO DIVISION

16   INTEL CORPORATION, APPLE INC.,
17                                   Plaintiffs,     Case No. 3:19-cv-07651-EMC

18          v.
                                                     PLAINTIFFS’ MEMORANDUM OF
19   FORTRESS INVESTMENT GROUP LLC,                  POINTS AND AUTHORITIES IN
     FORTRESS CREDIT CO. LLC, UNILOC 2017            OPPOSITION TO DEFENDANTS’ JOINT
20   LLC, UNILOC USA, INC., UNILOC                   MOTION TO DISMISS AND TO STRIKE
21   LUXEMBOURG S.A.R.L., VLSI                       PLAINTIFFS’ AMENDED COMPLAINT
     TECHNOLOGY LLC, INVT SPE LLC,
22   INVENTERGY GLOBAL, INC., DSS
     TECHNOLOGY MANAGEMENT, INC., IXI
23   IP, LLC, and SEVEN NETWORKS, LLC,
24
                                     Defendants.
25

26

27     Case No. 3:19-cv-07651                           MEMORANDUM IN OPPOSITION TO JOINT
                                                        MOTION TO DISMISS AND TO STRIKE
28
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 2 of 50
                                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                                               TABLE OF CONTENTS
     I.       Introduction ................................................................................................................. 1
 2

 3   II.      The Amended Complaint.............................................................................................. 2

 4            A.        Detailed Allegations Regarding 13 Exemplar Patent Markets and Substitute
                        Patents Aggregated Therein............................................................................... 2
 5
              B.        More Detailed Allegations Regarding Input Technology Markets ....................... 4
 6
              C.        More Detailed Allegations Regarding Patent Assertions Seeking
 7                      Supracompetitive Royalties Enabled by Reduction of Competition from
                        Challenged Patent Transfers .............................................................................. 5
 8

 9            D.        More Detailed Allegations Regarding Antitrust Injury to Apple and Intel from
                        Defendants’ Aggregation................................................................................... 8
10
              E.        More Detailed Allegations that Fortress and Each of the Defendant PAEs Share a
11                      Common Understanding to Unlawfully Aggregate Patents.................................. 8
12            F.        Assertion by VoiceAge EVS Against Apple....................................................... 9
13   III.     Argument..................................................................................................................... 9
14
              A.        Plaintiffs Have Adequately Pled Relevant Antitrust Markets and Direct Evidence
15                      of Anticompetitive Effects............................................................................... 10

16                      1.         Defendants Ignore that Plaintiffs Need Only Plead the “Rough Contours”
                                   of the Markets...................................................................................... 12
17
                        2.         Plaintiffs Were Not Required to Identify Every Patent in Each Antitrust
18                                 Market................................................................................................. 13
19                      3.         Plaintiffs Have Sufficiently Alleged Substitutability of Patents in Each
20                                 Patent Market ...................................................................................... 16

21            B.        Plaintiffs Have Adequately Alleged Direct Evidence of Anticompetitive Effects20

22            C.        Plaintiffs Have Adequately Alleged Input Technology Markets for Apple’s UCL
                        Claim ............................................................................................................. 23
23
              D.        Plaintiffs Have Adequately Pled Antitrust Injury.............................................. 25
24
              E.        Plaintiffs Have Adequately Alleged a Section 1 Claim ..................................... 30
25
                        1.         Plaintiffs Have Adequately Alleged Separate Bilateral Agreements to
26
                                   Restrain Trade ..................................................................................... 31
27

28        Case No. 3:19-cv-07651                                         i        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                  MOTION TO DISMISS AND TO STRIKE
           Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 3 of 50
                            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                   2.         Plaintiffs’ Allegations Regarding Defendants’ Intent Are Sufficient for a
                                Section 1 Claim ................................................................................... 33
 2
           F.        Plaintiffs Have Adequately Alleged a Section 7 Claim ..................................... 36
 3
           G.        Plaintiffs’ Claims Are Not Barred by Noerr-Pennington................................... 37
 4

 5         H.        Plaintiffs’ UCL Claims Should Not Be Stricken or Dismissed .......................... 37

 6                   1.         Plaintiffs’ Claims Are Not Based on Protected Activity......................... 37

 7                   2.         Plaintiffs Have Otherwise Stated Valid UCL Claims............................. 38

 8   IV.   Conclusion ................................................................................................................. 40
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    Case No. 3:19-cv-07651                                         ii       MEMORANDUM IN OPPOSITION TO JOINT
                                                                              MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 4 of 50
                                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                                               TABLE OF AUTHORITIES

 2                                                                                                                           Page(s)
 3   Federal Cases
 4   F.T.C. v. Actavis, Inc.,
 5      570 U.S. 136 (2013)......................................................................................................... 33

 6   In re Adobe Sys., Inc. Privacy Litig.,
         66 F. Supp. 3d 1197 (N.D. Cal. 2014)............................................................................... 39
 7
     Am. Ad Mgmt., Inc. v. GTE Corp.,
 8      92 F.3d 781 (9th Cir. 1996) .............................................................................................. 26
 9   Ohio v. Am. Express Co.,
        138 S. Ct. 2274 (2018)................................................................................................12, 28
10

11   Antman v. Uber Techs., Inc.,
        No. 3:15-cv-01175-LB, 2015 WL 6123054 (N.D. Cal. Oct. 19, 2015) ............................... 39
12
     Apple Inc. v. Samsung Elecs. Co.,
13      No. 11-CV-01846, 2012 WL 1672493 (N.D. Cal. May 14, 2012) ........................... 17, 24, 40
14   Apple Inc. v. Samsung Elecs. Co.,
        No. 11-CV-01846-LHK, 2011 WL 4948567 (N.D. Cal. Oct. 18, 2011).............................. 24
15

16   Apple, Inc. v. Samsung Elecs. Co.,
        No. 11-CV-01846-LHK, 2012 WL 2571719 (N.D. Cal. June 30, 2012) ............................. 28
17
     Aya Healthcare Servs. v. AMN Healthcare,
18      No. 17cv205-MMA (MDD), 2017 WL 6059145 (S.D. Cal. Dec. 6. 2017).......................... 29

19   Bell Atl. Corp. v. Twombly,
         550 U.S. 544 (2007)......................................................................................................... 30
20
     Bhan v. NME Hosps., Inc.,
21
        929 F.2d 1404 (9th Cir. 1991) ......................................................................... 12, 14, 15, 36
22
     Bio-Rad Labs., Inc. v. 10X Genomics, Inc.,
23      No. CV 19-12533-WGY, 2020 WL 5100291 (D. Mass. Aug. 31, 2020)........................13, 14

24   City of San Jose v. Off. of Comm’r of Baseball,
         No. C-13-02787 RMW, 2013 WL 5609346 (N.D. Cal. Oct. 11, 2013) ............................... 29
25
     Coal. for ICANN Transparency, Inc. v. VeriSign, Inc.,
26      611 F.3d 495 (9th Cir. 2010) ............................................................................................ 26
27

28     Case No. 3:19-cv-07651                                        iii       MEMORANDUM IN OPPOSITION TO JOINT
                                                                               MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 5 of 50
                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   Cont’l Auto. Sys., Inc. v. Avanci, LLC,
        No. 3:19-CV-02933-M, 2020 WL 5627224 (N.D. Tex. Sept. 10, 2020) ............................. 39
 2
     Cupp v. Albert-Culver USA, Inc.
 3      310 F. Supp. 2d 963 (W.D. Tenn. 2004) ........................................................................... 14
 4
     Delano Farms Co. v. Cal. Table Grape Comm’n,
 5      655 F.3d 1337 (Fed. Cir. 2011) ........................................................................................ 18

 6   E & E Co., Ltd. v. Kam Hing Enters., Inc.,
        429 Fed. App’x 632 (9th Cir. 2010).................................................................................. 22
 7
     E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,
 8       637 F.3d 435 (4th Cir. 2011) ............................................................................................ 11
 9   Eastman v. Quest Diagnostics Inc.,
10      108 F. Supp. 3d 827 (N.D. Cal. 2015)............................................................................... 29

11   Fed. Trade Comm’n v. Qualcomm Inc.,
        969 F.3d 974 (9th Cir. 2020) ............................................................................................ 39
12
     Funai Elec. Co. v. LSI Corp.,
13      No. 16-CV-01210-BLF, 2017 WL 1133513 (N.D. Cal. Mar. 27, 2017).............................. 23
14   Godo Kaisha IP Bridge 1 v. TCL Commc’n Tech. Holdings Ltd.,
15      No. CV 15-634-SLR-SRF, 2017 WL 750700 (D. Del. Feb. 27, 2017)................................ 39

16   Hahn v. Or. Physicians’ Serv.,
        868 F.2d 1022 (9th Cir. 1988) .......................................................................................... 21
17
     Helix Milling Co. v. Terminal Flour Mills Co.,
18      523 F.2d 1317 (9th Cir. 1975) .......................................................................................... 34
19   Hicks v. PGA Tour, Inc.
        897 F.3d 1109 (9th Cir. 2018) .......................................................................................... 18
20

21   Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc.,
       602 F.3d 237 (3d Cir. 2010) ............................................................................................. 35
22
     Hurricane Shooters, LLC v. Emi Yoshi, Inc.,
23      No. 8:10-CV-762-T-30AEP, 2010 WL 4983673 (M.D. Fla. Dec. 2, 2010)......................... 33
24   Hynix Semiconductor Inc. v. Rambus, Inc.,
        527 F. Supp. 2d 1084 (N.D. Cal. 2007)............................................................................. 28
25
     Hynix Semiconductor Inc. v. Rambus Inc.,
26
        No. CV-00-20905 RMW, 2008 WL 73689 (N.D. Cal. Jan. 5, 2008) ....................... 12, 18, 22
27

28     Case No. 3:19-cv-07651                                       iv       MEMORANDUM IN OPPOSITION TO JOINT
                                                                             MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 6 of 50
                                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   FTC v. Ind. Fed’n of Dentists,
        476 U.S. 447 (1986).............................................................................................. 12, 13, 36
 2
     Int’l Norcent Tech. v. Koninklijke Philips Elecs. N.V.,
 3       No. CV 07-00043 MMM, 2007 WL 4976364 (C.D. Cal. Oct. 29, 2007) ............................ 32
 4
     JM Comput. Servs., Inc. v. Schlumberger Techs., Inc.,
 5      No. C 9520349 JW, 1996 WL 241607 (N.D. Cal. May 3, 1996) ........................................ 14

 6   Kiva Health Brands LLC v. Kiva Brands Inc.
        402 F. Supp. 3d 877 (N.D. Cal. 2019)............................................................................... 19
 7
     FTC v. Lab. Corp. of Am.,
 8      No. CV 10-1873-AG, 2011 WL 3100372 (C.D. Cal. Mar. 11, 2011).................................. 36
 9   In re Loestrin 24 Fe Antitrust Litig.,
10       261 F. Supp. 3d 307 ......................................................................................................... 20

11   In the Matter of Negotiated Data Solutions LLC,
         FTC File No. 051-0094, Decision and Order (Jan. 23, 2008) ............................................. 39
12
     Med Vets Inc. v. VIP Petcare Holdings, Inc.,
13     No. 18-CV-02054-MMC, 2019 WL 1767335 (N.D. Cal. Apr. 22, 2019)............................ 15
14   Microsoft Mobile Inc. v. Interdigital, Inc.,
15      No. CV 15-723-RGA, 2016 WL 1464545 (D. Del. Apr. 13, 2016)................................24, 40

16   In re Musical Instruments & Equip. Antitrust Litig.,
         798 F.3d 1186 (9th Cir. 2015) .....................................................................................32, 34
17
     Name Space, Inc. v. Internet Corp. for Assigned Names & Numbers,
18     795 F.3d 1124 (9th Cir. 2015) .......................................................................................... 34
19   In re New Motor Vehicles Canadian Exp. Antitrust Litig.,
         522 F.3d 6 (1st Cir. 2008) ................................................................................................ 29
20

21   Newcal Indus., Inc. v. Ikon Office Sol.,
        513 F.3d 1038 (9th Cir. 2008) .......................................................................................... 11
22
     Oltz v. St. Peter’s Cmty. Hosp.,
23       861 F.2d 1440 (9th Cir. 1988) ............................................................................... 12, 13, 36
24   Rebel Oil Co. v. Atl. Richfield Co.,
        51 F.3d 1421 (9th Cir. 1995) ................................................................................. 12, 15, 36
25
     Rick-Mik Enters., Inc. v. Equilon Enters., LLC.,
26
        532 F.3d 963 (9th Cir. 2008) ............................................................................................ 15
27

28     Case No. 3:19-cv-07651                                         v         MEMORANDUM IN OPPOSITION TO JOINT
                                                                                MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 7 of 50
                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   Samsung Elecs. Co. v. Panasonic Corp.,
        No. C 10-03098 JSW, 2015 WL 10890655 (N.D. Cal. Sept. 30, 2015)............................... 13
 2
     Sanford v. MemberWorks, Inc.,
 3      625 F.3d 550 (9th Cir. 2010) ............................................................................................ 30
 4
     Sidibe v. Sutter Health,
 5       No. C 12-04854 LB, 2013 WL 2422752 (N.D. Cal. June 3, 2013) ..................................... 14

 6   Spectators’ Commc’n Network, Inc. v. Colonial Cty. Club,
        253 F.3d 215 (5th Cir. 2001) ............................................................................................ 34
 7
     St. Alphonsus Med. Ctr.-Nampa Inc. v. St. Luke’s Health Sys.,
 8       778 F.3d 775 (9th Cir. 2015) ............................................................................................ 26
 9   Staley v. Gilead,
10       No. 19-CV-02573-EMC, 2020 WL 5507555 (N.D. Cal. July 29, 2020) ........................19, 32

11   Stewart v. Gogo, Inc.,
        No. C-12-5164 EMC, 2013 WL 1501484 (N.D. Cal. Apr. 10, 2013).................................. 22
12
     Surface Supplied, Inc. v. Kirby Morgan Dive Sys., Inc.,
13      No. C-13-0575 MMC, 2013 WL 5496961 (N.D. Cal. Oct. 3. 2013) ................................... 22
14   TCL Commc’ns Tech. Holdings Ltd v. Telefonaktenbologet LM Ericsson,
15      No. SACV1400341JVSANX, 2014 WL 12588293 (C.D. Cal. Sept. 30, 2014) ..............24, 40

16   Top Rank, Inc. v. Haymon,
        No. CV 15-4961-JFW (MRW), 2015 WL 9948936 (C.D. Cal. Oct. 16, 2015).................... 22
17
     TransWeb, LLC v. 3M Innovative Props. Co.,
18      812 F.3d 1295 (Fed. Cir. 2016) ........................................................................................ 28
19   United States v. E.I. du Pont de Nemours & Co.,
        353 U.S. 586 (1957)......................................................................................................... 36
20

21   United States v. Grinnell Corp.,
        384 U.S. 563 (1966)......................................................................................................... 19
22
     United States v. LSL Biotechnologies,
23      379 F.3d 672 (9th Cir. 2004) ............................................................................................ 11
24   United States v. Phila. Nat. Bank,
        374 U.S. 321 (1963)......................................................................................................... 37
25
     United States v. Singer Mfg.,
26
        374 U.S. 174 (1963)......................................................................................................... 33
27

28     Case No. 3:19-cv-07651                                        vi        MEMORANDUM IN OPPOSITION TO JOINT
                                                                               MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 8 of 50
                                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   United States v. U.S. Gypsum Co.,
        438 U.S. 422 (1978)......................................................................................................... 33
 2
     Unitherm Food Sys., Inc. v. Switft-Eckrich, Inc.,
 3      375 F.3d 1341 (Fed. Cir. 2004) ........................................................................................ 18
 4
     Vizio, Inc. v. Funai Elec. Co.,
 5       No. CV 09-0174 (AHM), 2010 WL 7762624 (C.D. Cal. Feb. 3, 2010)..........................20, 39

 6   VoiceAge EVS LLC v. Apple Inc.,
        No. 1:20-cv-01061-CFC (D. Del. Aug. 12, 2020)................................................................ 9
 7
     W. Penn Allegheny Health Sys., Inc. v. UPMC,
 8      627 F.3d 85 (3d Cir. 2010) ..........................................................................................30, 32
 9   Wi-LAN Inc. v. LG Elecs., Inc.,
10      382 F. Supp. 3d 1012 (S.D. Cal. 2019) ............................................................................. 23

11   Yokohama Rubber Co. v. S. China Tire & Rubber Co.,
        No. CV 04-1866-GHK, 2004 WL 5569948 (C.D. Cal. Oct. 19, 2004)................................ 38
12
     Zenith Elecs., LLC v. Sceptre, Inc.,
13      No. LA CV14-05150 JAK (AJWx), 2015 WL 12765633 (C.D. Cal. Feb. 5,
        2015)............................................................................................................................... 24
14

15   State Cases

16   Barry v. State Bar of Calif.,
        386 P.3d 788 (Cal. 2017) ................................................................................................. 37
17
     People ex rel. Bill Lockyer v. Fremont Life Ins. Co.,
18      104 Cal. App. 4th 508 (2002) ........................................................................................... 40
19   Zhang v. Super. Ct.,
        304 P.3d 163 (Cal. 2013) ................................................................................................. 38
20

21   Federal Statutes

22   15 U.S.C. § 18 ....................................................................................................................... 27

23   FTC Act § 5 .......................................................................................................................... 39

24   Sherman Act § 1 ..............................................................................................................passim
25

26

27

28      Case No. 3:19-cv-07651                                          vii        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                   MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 9 of 50
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   I.       INTRODUCTION

 2            Plaintiffs’ Amended Complaint alleges in great detail Defendants’ ongoing anticompetitive

 3   patent aggregation scheme and remedies each of the deficiencies in the original Complaint that the

 4   Court identified in its Order of July 7, 2020. The Amended Complaint explains that Defendants’

 5   patent aggregation has combined substitute patents in 13 separate exemplar patent markets,

 6   eliminated competition that previously existed between the aggregated patents in those markets,

 7   and thus enables Defendants to demand excessive, supracompetitive patent royalties. The

 8   Amended Complaint further details how Defendants’ conduct has inflated royalties, reduced

 9   licensing output, and imposed substantial litigation costs on Plaintiffs as they defend themselves
10   against Defendants’ exploitation of illegally obtained market power through excessive royalty
11   demands, and that Plaintiffs face an ongoing threat of continuing exorbitant demands resulting
12   from Defendants’ patent aggregation.
13            Faced with the Amended Complaint’s 134 pages of detailed factual allegations curing each
14   of the prior shortcomings, Defendants try to erect a series of impossible standards that are
15   inappropriate at the pleading stage:
16   •     Even though Plaintiffs have alleged in detail the specific technologies that comprise each of
           the exemplar patent markets, Defendants argue that Plaintiffs failed to assign shares within
17         those markets. But they disregard the Court’s holding that “a ‘full-blown market analysis’ is
           not necessary where a plaintiff relies on direct evidence of anticompetitive effects” (Order at
18         12), as Plaintiffs do here.

19   •     Despite Plaintiffs’ detailed allegations regarding direct evidence of anticompetitive effects
           from Defendants’ patent transfers and aggregation, Defendants argue that Plaintiffs fall short
20         because they do not allege specific details about Defendants’ confidential licensing terms. But
           not only do Defendants fault Plaintiffs for a lack of information they could only obtain through
21         discovery, Defendants denied an earlier request for permission to file under seal in the
           Amended Complaint information about Defendant VLSI’s acquisitions of patents and damage
22         demands that Intel received from Defendant VLSI in separate litigation.

23   •     Notwithstanding the Court’s recognition that Plaintiffs can demonstrate antitrust injury by
           showing that they have incurred litigation costs or face ongoing threats of inflated royalty
24         demands, Defendants insist that Plaintiffs must allege they have already paid inflated royalties.

25            Defendants also raise several other meritless objections. For example, Plaintiffs have

26   alleged details regarding a series of anticompetitive bilateral agreements between Fortress and

27   individual Defendant PAEs to aggregate, but Defendants incorrectly fault Plaintiffs for failing to

28
          Case No. 3:19-cv-07651                     1        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 10 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   allege a meeting of the minds regarding a single overarching conspiracy. And even though the

 2   Court has already rejected Defendants’ Noerr-Pennington argument, Defendants raise it again.

 3          Because Plaintiffs’ Amended Complaint provides the additional detailed allegations the

 4   Court called for in its prior Order, the Court should deny the motion and, with it, Defendants’

 5   attempt to avoid liability for their ongoing wrongdoing.

 6   II.    THE AMENDED COMPLAINT

 7          In its Order dismissing Plaintiffs’ original Complaint, the Court identified several areas in

 8   which Plaintiffs should allege more specifics in an amended complaint. On August 4, 2020,

 9   Plaintiffs filed their Amended Complaint, which adds 77 pages of extraordinary detail beyond that
10   in the original Complaint and cures each of the pleading deficiencies the Court identified:
11               •   Market Definition. Plaintiffs respond to the Court’s direction that Plaintiffs allege
                     at least the “rough contours” of more specific and narrower antitrust markets (see
12                   Order at 13) by alleging 13 exemplar patent markets with substantial details
                     regarding each market.
13
                 •   Direct Evidence of Anticompetitive Effects. Plaintiffs address the Court’s finding
14                   that the original Complaint lacked sufficient details regarding direct evidence of
                     anticompetitive effects (see Order at 15) by alleging (i) specific substitute patents
15                   that were combined under Fortress’s control as a result of the challenged patent
                     transfers and (ii) concrete examples of Defendants’ supracompetitive royalty
16                   demands that were enabled by eliminating pre-acquisition competition between
                     prior owners of those patents.
17
                 •   Antitrust Injury. Plaintiffs respond to the Court’s direction to provide more detail
18                   regarding antitrust injury (see Order at 20-21) by alleging specifics about how
                     Apple and Intel are being harmed by the elimination of competition resulting from
19                   Defendants’ illegal patent transfers.

20               •   Conspiracy to Restrain Trade. Plaintiffs respond to the Court’s finding that the
                     original Complaint was insufficiently clear about the scope and nature of
21                   Defendants’ Section 1 conspiracies (see Order at 27-28) by making clear that
                     Plaintiffs are alleging a series of illegal bilateral agreements between Fortress and
22                   individual Defendant PAEs—rather than an overarching conspiracy between
                     Fortress and all of the PAEs—and alleging additional details regarding the
23                   specifics of those bilateral agreements.

24          A.       Detailed Allegations Regarding 13 Exemplar Patent Markets and Substitute
                     Patents Aggregated Therein
25
            Plaintiffs allege 13 exemplar patent markets based on discrete technologies for which
26
     Defendants have aggregated substitute patents. See Am. Compl. ¶¶ 127-393. Those markets are:
27

28
       Case No. 3:19-cv-07651                        2        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 11 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   (1) Network-based Voice Messaging; (2) Remote Software Updates; (3) Mobile Device-to-Device

 2   Communication; (4) Local Cache Management; (5) Shared Memory Access; (6) Device

 3   Authorization; (7) Health Monitoring; (8) MOSFET Channel Fabrication; (9) Digital Rights

 4   Management; (10) Cryptographic Algorithms Using Modular Multiplication; (11) DRAM

 5   Refreshing; (12) Input/Output Pads; and (13) Fingerprint Authentication.

 6          For each patent market, Plaintiffs have alleged in detail specific functions that technologies

 7   covered by patents in the relevant market perform. For example:

 8          •      The Local Cache Management Patents Market includes patents claiming to read on
                   electronic devices that support local cache management, which enables computer
 9                 processors to store and retrieve information more efficiently. Am. Compl. ¶¶ 211-
                   212.
10
            •      The MOSFET Channel Fabrication Patents Market includes patents claiming to
11                 read on MOSFET channel fabrication techniques. MOSFET channel fabrication
                   corresponds to a part of the semiconductor fabrication process in which nanoscale
12                 MOSFET channels are formed on a semiconductor substrate. Am. Compl. ¶ 319.
                   Modern digital processors “include millions or billions of integrated MOSFET
13                 devices per chip, each of which includes a respective channel.” Id.
14          •      The Shared Memory Access Patents Market includes patents claiming to read on
                   electronic devices or components thereof that support shared memory access
15                 capabilities. Shared memory access capabilities “provide a way for electronic
                   devices or components thereof in which memory is shared by multiple processors
16                 to handle requests to access that shared memory.” See Am. Compl. ¶¶ 234-235.
                   When multiple requests are received simultaneously, shared memory access
17                 techniques determine the order in which requests are processed; therefore, shared
                   memory access techniques are essential for multi-processor electronic devices. Id.
18
            •      See also id. ¶¶ 127-128, 154-155, 178-179, 211-212, 250-251, 290-291, 339-340,
19                 360-361, 367-368, 374-375, 381-382.

20          The Amended Complaint also adds detailed allegations regarding specific patents that were

21   aggregated in each of the 13 exemplar patent markets, for instance:

22          •      Plaintiffs allege at least six substitute patents Defendants have aggregated in the
                   Network-based Voice Messaging Patents Market. Am. Compl. ¶ 129. These
23                 patents include U.S. Patent Nos. 7,020,252, 7,535,890, 8,243,723, 8,724,622,
                   8,995,433, and 7,920,579, all of which purport to cover alternative techniques to
24                 enable multiple recipients to access a voice message. Id.

25          •      Plaintiffs allege at least eight patents Defendants have aggregated in the Mobile
                   Device-to-Device Communications Patents Market. Am. Compl. ¶ 180. These
26                 patents include U.S. Patent Nos. 7,136,999, 9,712,986, 8,018,877, 6,446,127,
                   6,161,134, 7,299,008, 6,845,097, and 7,551,593, all of which purport to cover
27                 alternative techniques to establish communication between multiple devices that
                   are connected via a network. Id.
28
       Case No. 3:19-cv-07651                        3       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 12 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          For each patent, Plaintiffs include the title, issue date, abstract information, details about

 2   the patent, ownership information, and allegations regarding Defendants’ transfer of the patent:

 3          •       See, e.g., Am. Compl. ¶ 130 (“U.S. Patent No. 7,020,252 (‘the ’252 patent’) is titled
                    ‘Group Audio Message Board’ and issued on March 28, 2006. According to its
 4                  abstract, the ’252 patent relates to ‘[a] communications system . . . comprising a
                    communal audio message recordal apparatus GAMB [] with multiple users []
 5                  enabled to record and access recorded messages.’ Its claims are directed to a
                    community messaging system (e.g., voice chat rooms with recorded messages
 6                  accessible to multiple people).”), ¶ 131 (“On its face, the ’252 patent is assigned to
                    Koninklijke Philips Electronics N.V. (‘Philips’). On January 30, 2009, Philips
 7                  assigned the ’252 patent to IPG Electronics 503 Limited (‘IPG Electronics 503’).
                    On April 10, 2012, IPG Electronics 503 assigned the ’252 patent to Pendragon
 8                  Wireless LLC (‘Pendragon Wireless’). On January 31, 2018, Pendragon Wireless
                    assigned the ’252 patent to Defendant Uniloc Luxembourg. Less than five months
 9                  later, on May 3, 2018, Defendant Uniloc Luxembourg assigned the ’252 patent to
                    Defendant Uniloc 2017.”). See also id. ¶¶ 130-140, 157-164, 180-197, 213-224,
10                  236-242, 252-279, 292-306, 321-331, 341, 362-366, 367-373, 374-380, 383-389.
11          B.      More Detailed Allegations Regarding Input Technology Markets
12          For the Input Technology Markets—which are relevant to Apple’s claim that certain
13   Defendants violated California’s Unfair Competition Law (UCL) by transferring claimed standard
14   essential patents (SEPs) to evade FRAND commitments by their prior owners (Count Four)—
15   Plaintiffs have now identified specific transferred SEPs. See Order at 19. For example, Plaintiffs
16   identified claimed SEPs held by INVT:
17          •    “Inventergy acquired declared essential SEPs from Panasonic subject to obligations for
                 Inventergy to share with Panasonic the royalties it obtained from licensees. Inventergy,
18               through its wholly-owned subsidiary Inventergy, Inc., transferred these patents to
                 INVT, including, for example, U.S. Patent Nos. 6,366,763, 6,637,001, 6,813,323,
19               6,940,428, 6,847,828, 5,583,851, 6,336,040, 5,818,869, 6,175,558, 6,697,384,
                 6,466,563, 6,370,134, RE37,420, 6,760,590, 5,757,870, 5,873,027, 6,295,301,
20               6,301,237, 6,529,492, 6,370,131, 6,381,445, 6,370,359, 6,487,394, 6,597,894,
                 7,035,233, 6,584,088, 6,549,526, RE39,954, 6,505,035, 6,973,289, 6,611,676,
21               6,734,810, 7,339,949, 6,799,053, 7,206,587, 7,460,502, 7,386,321, 6,922,159,
                 7,636,551, 8,175,604, and 7,535,864 which have directly (or as family members) been
22               declared essential to the UMTS standard, and U.S. Patents Nos. 7,646,702, 8,775,890,
                 6,760,590, 6,799,053, 7,206,587, 8,238,226, 9,397,794, and 9,015,546 which have
23               directly (or as family members) been declared essential to the LTE standard.” Id. ¶ 418;
                 see also id. ¶¶ 419 (identifying INVT SEPs that originated with Nokia), 421-422
24               (identifying Uniloc 2017 SEPs that originated with Philips).

25

26

27

28
       Case No. 3:19-cv-07651                        4       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 13 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          C.      More Detailed Allegations Regarding Patent Assertions Seeking
                    Supracompetitive Royalties Enabled by Reduction of Competition from
 2                  Challenged Patent Transfers

 3          Plaintiffs added detailed allegations regarding Defendants’ assertions of substitute patents

 4   in most of the 13 exemplar patent markets. The allegations detail how Defendants, after

 5   aggregation, asserted patents that the previous patent holders had never asserted. Further, the

 6   allegations provide details regarding the assertions, including which Defendants made the

 7   assertions, which entities they sued and on which patents, and the disposition (if known) of each

 8   suit. For example:

 9          •       In the Network-based Voice Messaging Patents Market, Plaintiffs allege that in
                    2016, shortly after acquiring four named patents from Empire IP, Defendants
10                  Uniloc Luxembourg and Uniloc USA (under the control of Fortress) “began a
                    litigation campaign.” Plaintiffs list 40 lawsuits in which Defendants asserted at
11                  least one, but often multiple, of these patents, of which at least 10 lawsuits resulted
                    in settlement. For the remaining 30 lawsuits, Plaintiffs provide details of the
12                  disposition of those lawsuits. Am. Compl. ¶¶ 143-145.
13          •       In the Health Monitoring Patents Market, as another example, Plaintiffs allege that,
                    between June 2017 and November 2017, Uniloc Luxembourg and Uniloc USA
14                  (under the control of Fortress) asserted at least one of four named patents in 13
15                  lawsuits, at least four of which resulted in settlements. Plaintiffs provide details of
                    the disposition of the remaining nine lawsuits. Am. Compl. ¶¶ 309-311; see also
16                  Am. Compl. ¶¶ 167-172, 200-208, 227-230, 246-247, 282-286, 335-336.

17          The Amended Complaint adds specific allegations regarding how Defendants’ aggregation

18   of patents in many of the exemplar patent markets has reduced competition and resulted in

19   supracompetitive royalties. These include allegations about how the aggregation of patents under

20   Fortress’s control is designed to and does eliminate competition among the prior owners by putting

21   substitute patents in the hands of PAEs that are commonly controlled and can charge

22   supracompetitive royalties because they no longer must compete against independent owners of

23   those patents. Id. ¶¶ 9, 29, 40, 50, 56, 71, 73. Plaintiffs also provide allegations about demands

24   made for patents within these narrow markets and allegations about what royalties prior owners

25   sought for the same patents or others within the prior owners’ portfolio. For instance, the Amended

26   Complaint alleges that Fortress, the Uniloc Defendants, and Seven Networks have aggregated four

27   substitute patents that “purportedly cover techniques for identifying devices that are eligible for

28
       Case No. 3:19-cv-07651                        5        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 14 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   remote software updates” within the Remote Software Updates Patents Market, three of which

 2   were acquired from other companies and one of which originated with Uniloc Luxembourg before

 3   being transferred to Uniloc 2017. Am. Compl. ¶¶ 154-164. The Amended Complaint then details

 4   how, following aggregation, Defendants sought supracompetitive royalties when their prior

 5   owners did not. For example, IBM was a prior owner of a patent in the Remote Software Updates

 6   Patents Market (the ’228 patent) now assigned to Uniloc 2017, and IBM never asserted the patent.

 7   Further, after the Uniloc Defendants and Seven Networks aggregated patents in the Remote

 8   Software Updates Patents Market, Uniloc 2017, which also owns the competing ’852 and ’088

 9   patents, demanded between $756,709,869 and $1,475,852,582 for a single patent in this market.
10   See Am. Compl. ¶¶ 162, 166, 174.
11                                                . Id. ¶ 174. Further, although Plaintiffs lack access to
12   the confidential terms of the settlements, the Amended Complaint describes how the Uniloc
13   Defendants and Seven Networks have been able to coerce at least Zendesk and Google to license
14   patents in the Remote Software Updates Patents Market to settle litigation. Id. ¶¶ 168, 172, 176.
15          Before filing the Amended Complaint, Plaintiffs also sought authorization from VLSI to
16   provide more detail, based on information subject to protective orders in VLSI’s litigations against
17   Intel, about precisely what VLSI has demanded for certain of its patents along with the terms of
18   its purchase of patents from NXP. VLSI, however, refused to allow Plaintiffs to provide that

19   information to the Court under seal. Id. ¶¶ 228, 229, 230, 247, 335. Nonetheless, Plaintiffs have

20   alleged that VLSI acquired certain patents

21               and—after aggregating those patents (including the ’014 patent with substitutes in the

22   Local Cache Management Patents Market and the ’303 patent with substitutes in the MOSFET

23   Channel Fabrication Patents Market)—has demanded $7.1 billion in the VLSI California Action

24   based on alleged infringement Id. ¶¶ 104, 228-29, 330-338.

25          Plaintiffs also have included other detailed allegations regarding how Defendants’

26   aggregation of substitute patents decreased competition leading to supracompetitive royalties and

27   reduced licensing output. For example:

28
       Case No. 3:19-cv-07651                        6       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 15 of 50
                        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          •      Plaintiffs allege that aggregation of patents in the Device Authorization Patents
                   Market by Fortress, the Uniloc Defendants, INVT, VLSI, Seven Networks, and IXI
 2                 IP has reduced competition in that market, leading to inflated royalties and
                   decreased licensing output. Am. Compl. ¶¶ 250, 280. Specifically, one example
 3                 relates to Defendants’ assertion of U.S. Patent Nos. 8,213,907 and 6,856,616. The
                   ’907 patent purports to cover “a method of granting access privileges to a mobile
 4                 device based on a ‘digital fingerprint’ of that device. Defendants have also asserted
                   that the ’616 patent covers a method of granting access privileges to a mobile device
 5                 based on that device’s ‘part number’ and a configuration associated therewith.” Id.
                   Plaintiffs allege that before Defendants’ aggregation of both patents, an entity
 6                 seeking to use one of those potential substitute technologies could take advantage
                   of competition between the owners of those patents; now that Defendants have
 7                 unlawfully aggregated the patents and control both substitutes, such competition is
                   impossible. Plaintiffs provide additional specific allegations regarding the direct
 8                 effects of Defendants’ aggregation on competition in each of the nine patent
                   markets where, to Plaintiffs’ knowledge, Defendants have asserted patents. See
 9                 Am. Compl. ¶¶ 141, 165, 198, 225, 243, 280, 307, 332, 354.

10          •      Plaintiffs also allege that the prior owners of patents in each of the 13 relevant
                   patent markets never asserted those patents because of the competitive constraints
11                 they faced, which made assertions unprofitable. Plaintiffs allege that Defendants,
                   enabled by the lessening of competition in each of the relevant patent markets, seek
12                 and receive supracompetitive royalties on those previously unasserted patents. See
                   Am. Compl. ¶ 142 (“That lessening of competition is reflected by the evidence of
13                 supracompetitive royalties sought and received by Defendants. Whereas the prior
                   owners of the ’252 patent (Philips) and the ’5890 patent, the ’433 patent, the ’723
14                 patent, and/or the ’622 patent (Ayalogic, then Empire IP) never asserted these
                   patents because of the competitive constraints they faced, Defendants have pursued
15                 numerous assertions and secured multiple settlements for substantial royalties.”);
                   see also id. ¶¶ 166, 199, 226, 244, 281, 308, 333, 335.
16
            The Amended Complaint also provides further detail regarding how Defendants have
17
     obscured information regarding their patent holdings:
18
            •      “Information to evaluate these damages demands, as well as even basic information
19                 like how many patents Uniloc has acquired, has been kept obscured. The Federal
                   Circuit remarked as much on July 9, 2020, when it found that sealing requests filed
20                 by Uniloc were ‘grossly excessive’ and Uniloc’s ‘flouting of Local Rule 79-5
                   particularly flagrant.’ Another court recently found good cause to unseal
21                 information originally redacted by Uniloc regarding the number of patents
                   transferred from prior owners. Uniloc has even gone so far as to obscure the
22                 specific patents it owns. For example, it recorded a version of a patent assignment
                   agreement with the US Patent & Trademark Office that, compared to produced
23                 versions of the exact same agreement, omit a specific patent later asserted against
                   Apple—specifically, obscuring ownership of U.S. Patent No. 8,872,646 and its
24                 foreign counterparts.” Id. ¶ 97.

25          •      “Fortress obfuscates the patent aggregation scheme that it accomplishes in concert
                   with Defendant PAEs by using a web of entities to assemble and assert substitute
26                 and complementary patents in certain technological areas. That structure hides the
                   full extent of the patent aggregation carried out by Fortress and Defendant PAEs
27                 and accentuates the anticompetitive effects of Fortress’s patent aggregation
                   scheme.” Id. ¶ 124.
28
       Case No. 3:19-cv-07651                      7         MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 16 of 50
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1             D.     More Detailed Allegations Regarding Antitrust Injury to Apple and Intel from
                      Defendants’ Aggregation
 2
               The Amended Complaint includes detailed allegations regarding how Apple and Intel
 3
     suffered antitrust injury from the decreased competition caused by Defendants’ patent transfers
 4
     because the aggregations left them with the choice of paying exorbitant royalties or litigating. For
 5
     example, in the Device Authorization Patents Market, Plaintiffs allege that by “eliminating
 6
     competition, this aggregation positioned Defendants to seek supracompetitive royalties that the
 7
     prior patent holders were unable to seek because of the competitive constraints they faced.
 8
     Because they have refused to capitulate to exorbitant royalty demands, Intel and Apple have been
 9
     injured by Fortress, VLSI, the Uniloc Defendants, and IXI IP having targeted Intel and Apple as
10
     part of their litigation based on these patents. Moreover, Apple and Intel have been injured as a
11
     result of the ongoing threat that Defendants will continue to assert patents in the Device
12
     Authorization Patents Market against them.” Id. ¶ 287; see also id. ¶¶ 149, 173, 204, 231, 245,
13
     312, 334, 356.
14
               Further, Plaintiffs allege injury based on the fact that “Intel, Apple, and other purchasers
15
     in the Relevant Patents Markets have also been harmed by the ongoing threat that Defendants will
16
     seek exorbitant royalties based on their aggregation of substitute and complement patents in the
17
     Relevant Patents Markets and the uncertainty caused by such threat.” Id. ¶ 437.
18
               E.     More Detailed Allegations that Fortress and Each of the Defendant PAEs
19                    Share a Common Understanding to Unlawfully Aggregate Patents.

20             Plaintiffs added more detail to their allegations regarding the “common understanding”

21   between Fortress and the PAE Defendants to unlawfully aggregate patents. For example, Plaintiffs

22   allege:

23             •      “Further, when Defendant PAEs entered into the agreements described below with
                      Fortress and/or its affiliate Fortress Credit, they understood that the transaction
24                    would enable Fortress to aggregate substitute and complementary patents to
                      eliminate competition existing when those patents were held by PAEs that were
25                    competing independently with one another and not under common Fortress control.
                      The PAEs received compensation in the form of favorable terms, reflecting the fact
26                    that the PAEs were sharing in the supracompetitive royalties Defendants obtain by
                      eliminating competition. Thus, each of the Defendants entered into separate
27                    agreements with Fortress with a common objective with Fortress to eliminate
                      competition and reap the rewards from doing so.” Am. Compl. ¶ 50.
28
       Case No. 3:19-cv-07651                          8       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 17 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          Plaintiffs also allege specific details regarding the understanding between each of those

 2   Defendant PAEs and Fortress:

 3          •       With respect to the Uniloc Defendants, Plaintiffs allege that: “In entering the
                    Uniloc-Fortress Revenue Sharing Agreement and Patent License Agreement in
 4                  2014, Fortress, Uniloc USA, and Uniloc Luxembourg understood that the
                    agreements would enable aggregation of substitute and complementary patents
 5                  under Fortress’s control, and Uniloc USA and Uniloc Luxembourg understood they
                    benefitted by contributing to Fortress’s scheme, including by sharing in
 6                  supracompetitive royalties that would be extracted by virtue of eliminating
                    competition. As Fortress, Uniloc USA, and Uniloc Luxembourg understood, the
 7                  2018 Asset Purchase Agreement, by which patents were ultimately transferred to
                    Uniloc 2017, further facilitated these objectives. As a result, at least the substitute
 8                  and complementary patents described in detail below have been aggregated under
                    Fortress’s control.” Id. ¶ 56; see also id. at ¶¶ 71 (allegations regarding Inventergy
 9                  and INVT); ¶ 73 (allegations regarding IXI).
10          F.      Assertion by VoiceAge EVS Against Apple
11          On August 12, 2020, shortly after the Amended Complaint was filed, VoiceAge EVS sued
12   Apple, asserting five patents claimed to be essential to the EVS codec in the LTE cellular standard
13   and subject to FRAND commitments. See VoiceAge EVS LLC v. Apple Inc., No. 1:20-cv-01061-
14   CFC, Complaint ¶¶ 4, 13-14, 38-39, 63 (D. Del. Aug. 12, 2020). VoiceAge EVS, a Fortress
15   affiliate, obtained the asserted (and other) patents from VoiceAge Corporation in 2018. VoiceAge
16   Corporation Announces Strategic Transaction with Affiliates of Fortress Investment Group to
17   License     Voiceage’s    Evs     Patent     Portfolio    (Dec.     10,    2018),     available    at
18   https://voiceageevs.com/news_1.aspx.

19          If Defendants’ motion is denied, Plaintiffs intend to seek leave to amend to include

20   allegations regarding VoiceAge EVS, at least for Apple’s UCL claim (Fourth Count) based on

21   transfers of claimed SEPs to avoid FRAND commitments.

22   III.   ARGUMENT

23          Notwithstanding that Plaintiffs have addressed each of the deficiencies the Court identified

24   in the original Complaint by alleging an extraordinary amount of new detail, Defendants make

25   several arguments that the Amended Complaint still fails to state a claim. None has merit.

26

27

28
       Case No. 3:19-cv-07651                        9        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 18 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          A.        Plaintiffs Have Adequately Pled Relevant Antitrust Markets and Direct
                      Evidence of Anticompetitive Effects
 2
            The Court found that the Complaint had not sufficiently defined the “rough contours” of a
 3
     relevant market, as required to rely on allegations of direct evidence of anticompetitive effects.
 4
     See Order at 13. Plaintiffs’ Amended Complaint addresses that identified shortcoming.
 5
            As detailed above, the Amended Complaint alleges 13 exemplar patent markets based on
 6
     discrete technologies in which Defendants have aggregated patents covering technologies that
 7
     compete to perform a particular function included in electronic devices. Am. Compl. ¶¶ 124-358.
 8
     Plaintiffs allege specific patents in those markets that Defendants have aggregated under Fortress’s
 9
     control through the challenged acquisitions. For example, Plaintiffs allege that Fortress, the Uniloc
10
     defendants, Seven Networks, and INVT have aggregated under Fortress’s control patents in the
11
     “Network-based Voice Messaging Patents Market.” Am. Compl. ¶¶ 127-128. The Network-based
12
     Voice Messaging Patents Market includes substitute patents U.S. Patent No. 7,020,252, U.S.
13
     Patent No. 7,535,890, U.S. Patent No. 8,243,723, U.S. Patent No. 8,724,622, U.S. Patent No.
14
     8,995,433, and U.S. Patent No. 7,920579. ¶ 129. Plaintiffs also allege in detail why those patents
15
     are substitutes for one another. Am. Compl. ¶ 141 (“[T]he ’252 patent and the ’5890 patent each
16
     purport to cover techniques that enable multiple recipients to access a shared voice message.
17
     Specifically, the ’252 describes a recipient-driven method in which the shared voice message is
18
     posted to a communal message board where recipients can access the message. On the other hand,
19
     the ’5890 patent describes a sender-driven method in which the sender selects the recipients and
20
     the message is delivered to the selected recipients. A substitute for posting a voice message to a
21
     communal message board includes delivering a voice message to sender-selected recipients, and
22
     vice versa.”).
23
            As a result of these new allegations, the 13 exemplar patent markets are much narrower
24
     and more clearly defined than the Electronics Patents Market described in the original Complaint
25
     and thus remedy the Court’s finding that the Electronics Patents Market was overbroad and
26
     insufficiently precise. Order at 14-15. Plaintiffs’ new allegations plainly put Defendants on notice
27

28
       Case No. 3:19-cv-07651                        10       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 19 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   regarding the contours of the markets in which the challenged patent transfers have harmed

 2   competition. See, e.g., United States v. LSL Biotechnologies, 379 F.3d 672, 699 (9th Cir. 2004)

 3   (explaining plaintiffs’ “short and plain statement” defining the relevant market “was more than

 4   sufficient to put the defendants on fair notice of the claim and relevant market and enable them to

 5   frame responsive pleadings”).

 6          Nonetheless, Defendants argue the 13 exemplar patent markets suffer the “same

 7   deficiency” the Court previously identified. MTD at 9. Defendants both misconstrue the Court’s

 8   analysis and misrepresent Plaintiffs’ allegations. Defendants ignore that the Court has already

 9   concluded that, because Plaintiffs are relying on allegations of direct anticompetitive effects, they
10   need only plead the “rough contours” of markets, not detailed circumstantial showings of market
11   power. See Order at 13. This fundamental misconception of the relevant standard pervades the
12   specific arguments Defendants make, including that Plaintiffs were required to identify all patents
13   within each of the 13 patent markets and that they have not sufficiently alleged substitutability of
14   patents within those markets. MTD at 11-15. As shown below, the detailed allegations in the
15   Amended Complaint make these objections unavailing. Indeed, those detailed allegations force
16   Defendants to insist on a level of extreme specificity that contravenes the standard for notice
17   pleading.
18          Market definition is a highly factual inquiry and is therefore rarely decided at the motion

19   to dismiss phase. Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008)

20   (“There is no requirement that [relevant markets] be pled with specificity.”; “[S]ince the validity

21   of the ‘relevant market’ is typically a factual element rather than a legal element, alleged markets

22   may survive scrutiny under Rule 12(b)(6) subject to factual testing by summary judgment or

23   trial.”); E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 443 (4th Cir. 2011)

24   (“Because market definition is a deeply fact-intensive inquiry, courts hesitate to grant motions to

25   dismiss for failure to plead a relevant product market.”).

26          Moreover, the sort of granular pleading that Defendants demand is especially inappropriate

27   for markets encompassing patents on technologies that compete to perform a particular function.

28
       Case No. 3:19-cv-07651                        11       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 20 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   “[A] flexible approach to defining technology markets accords with economic research on

 2   technology markets.” Hynix Semiconductor Inc. v. Rambus Inc., No. CV-00-20905 RMW, 2008

 3   WL 73689, at *4 (N.D. Cal. Jan. 5, 2008). “Commentators have recognized that creating a ‘bright-

 4   line’ market definition in innovative sectors of the economy is often difficult and can be

 5   counterproductive.” Id. That is especially true where “‘direct evidence as to market power or

 6   anticompetitive effect is available and convincing.’” Id. (quoting Jonathan B. Baker, Market

 7   Definition: An Analytical Overview, 74 Antitrust L.J. 129, 131 (2007)).

 8                  1.      Defendants Ignore that Plaintiffs Need Only Plead the “Rough
                            Contours” of the Markets
 9
            Defendants persist in disregarding that Plaintiffs rely on allegations of direct
10
     anticompetitive effects from Defendants’ patent aggregation, not a circumstantial showing of
11
     market power. See MTD at 11-12. As the Court already found, a plaintiff bringing a rule of reason
12
     claim may rely on either (1) circumstantial allegations of market power—i.e., defining a relevant
13
     market and alleging high market shares and barriers to entry—or (2) allegations of direct
14
     anticompetitive effects from the challenged conduct. Ohio v. Am. Express Co., 138 S. Ct. 2274,
15
     2284 (2018); see also Order at 12 (“a ‘full-blown market analysis’ is not necessary where a plaintiff
16
     relies on direct evidence of anticompetitive effects”). Because Plaintiffs have alleged direct
17
     evidence of anticompetitive effects, they need only allege the “rough contours” of a relevant
18
     market. See Order at 15; Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1413 (9th Cir. 1991) (“A
19
     lesser analysis may show that the restraint has actually produced significant anti-competitive
20
     effects, such as a reduction in output. If the plaintiff can make a showing of anti-competitive
21
     effects, a formal market analysis becomes unnecessary.”). Plaintiffs have done that.
22
            Where a plaintiff alleges direct evidence of anticompetitive effects (as Plaintiffs have done
23
     here), market definition serves the limited purpose of giving context to those allegations. See
24
     FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 460-61 (1986); Rebel Oil Co. v. Atl. Richfield Co.,
25
     51 F.3d 1421, 1434 (9th Cir. 1995); Oltz v. St. Peter’s Cmty. Hosp., 861 F.2d 1440, 1448 (9th Cir.
26
     1988) (“Given that the ability to raise price and to exclude competition are hallmarks of market
27

28
       Case No. 3:19-cv-07651                       12        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 21 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   power, the finding of actual harm to competition suffices under Sherman Act § 1 even in the

 2   absence of extended market analysis.”). Thus, where a plaintiff has alleged that anticompetitive

 3   effects have actually occurred, unlike when alleging market power through circumstantial

 4   evidence, it need not identify competitors or assign shares to allege an implication of market power

 5   to show competitive harm is possible. Oltz, 861 F.2d at 1448 (because “market definition and

 6   market power are merely tools designed to uncover competitive harm,” direct evidence of

 7   competitive harm “can obviate the need” for a full-blown market analysis (citing FTC v. Indiana

 8   Fed’n of Dentists, 476 U.S. 447, 460-61 (2009))).

 9                   2.      Plaintiffs Were Not Required to Identify Every Patent in Each
                             Antitrust Market
10
             Defendants claim that Plaintiffs have failed to allege cognizable markets because they have
11
     not identified “the relevant ‘substitute patents’ that make up each of the alleged markets.” MTD
12
     at 12. But a plaintiff is not required to allege every patent that belongs in a relevant market. Patent
13
     markets are defined with reference to functions that competing technologies perform, not by
14
     enumerating every patent included in the market. See Bio-Rad Labs., Inc. v. 10X Genomics, Inc.,
15
     No. CV 19-12533-WGY, 2020 WL 5100291, at *9 (D. Mass. Aug. 31, 2020) (“The fact that 10X
16
     has not specified the applicable patents or intellectual property is not fatal to its market definition,
17
     as a technology market may be defined by the economic cross-elasticity of substitute technologies
18
     rather than by reference to specific intellectual property.”); Samsung Elecs. Co. v. Panasonic
19
     Corp., No. C 10-03098 JSW, 2015 WL 10890655, at *3 (N.D. Cal. Sept. 30, 2015) (finding
20
     plausible on motion to dismiss “a market in the technology used in the production of SD Cards,
21
     consisting of technology developed for this end use or that might be applied toward this end-use”);
22
     U.S. Dept. of Justice & Fed. Trade Comm., Antitrust Guidelines for the Licensing of Intellectual
23
     Property (Jan. 12, 2017) (IP Guidelines) at 9 (“Technology markets consist of the intellectual
24
     property that is licensed . . . and its close substitutes—that is, the technologies or goods that are
25
     close enough substitutes to constrain significantly the exercise of market power with respect to the
26
     intellectual property that is licensed.”).
27

28
       Case No. 3:19-cv-07651                         13       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 22 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          Here, Plaintiffs have alleged in detail specific functions that technologies in the relevant

 2   markets perform and technologies outside the relevant markets do not perform. See, e.g., Am.

 3   Compl. ¶ 154 (describing functions technologies in the Remote Software Updates Patents Market

 4   perform, including “identifying devices that are eligible for remote software updates”), ¶ 319

 5   (describing functions technologies in the MOSFET Channel Fabrication Patents Market perform,

 6   including the formation of MOSFET channels on a semiconductor substrate). No more is required

 7   to allege a relevant patent market, Bio-Rad, 2020 WL 5100291 at *9, even putting aside that

 8   Plaintiffs have alleged direct evidence of anticompetitive effects and thus need not present a “full

 9   blown” market analysis. Bhan, 929 F.2d at 1413.
10          Defendants’ arguments to the contrary are unavailing. None of the cases Defendants cite—
11   each of which involved allegations of circumstantial evidence of market power—supports their
12   argument that Plaintiffs are required to enumerate “all” substitute patents included in the markets
13   Plaintiffs allege. MTD at 11-12. In NSS Labs, Inc. v. Symantec Corp., unlike here, plaintiffs failed
14   to allege any reason why the products outside the markets they alleged were not substitutes for in-
15   market products. No. 18-cv-05711-BLF, 2019 WL 3804679, at *9 (N.D. Cal. Aug. 13, 2019).
16   Likewise, in Beyer Farms, Inc. v. Elmhurst Dairy, Inc., the court found that plaintiffs had failed to
17   “explain why certain products or sources of products are not part of the [relevant market].” 142
18   F. Supp. 2d 296, 304 (E.D.N.Y 2001). In neither case did the market allegations come remotely

19   close to the detailed exemplar markets Plaintiffs identify in their Amended Complaint, which

20   describe the function that technologies within each market compete to perform and thus delineate

21   how technologies not performing that function fall outside the market. This also is not a case

22   where Plaintiffs have failed to plead a geographic market and alleged a broad, vague market like

23   all “hair products” (cf. Cupp v. Albert-Culver USA, Inc. 310 F. Supp. 2d 963, 971 (W.D. Tenn.

24   2004)) or failed to identify the relevant products or services that belong in the market (Sidibe v.

25   Sutter Health, No. C 12-04854 LB, 2013 WL 2422752, at *16 (N.D. Cal. June 3, 2013); JM

26   Comput. Servs., Inc. v. Schlumberger Techs., Inc., No. C 9520349 JW, 1996 WL 241607, at *5

27   (N.D. Cal. May 3, 1996)). Significantly, none of Defendants’ cases requires a plaintiff to

28
       Case No. 3:19-cv-07651                        14       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 23 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   enumerate all suppliers of substitutes products in a proposed relevant market. That is true even

 2   when—unlike here—plaintiffs have relied only on allegations of circumstantial facts regarding

 3   market power. See Rebel Oil, 51 F.3d at 1434.

 4          Similarly, Defendants argue that the Amended Complaint “leaves out half of the market

 5   power equation” because it does not “allege the number” of patented or non-patented technologies

 6   “owned by others that can serve as substitutes for Defendant-owned patents that the Amended

 7   Complaint identifies.” MTD at 17-18. But they once again are insisting that Plaintiffs plead facts

 8   that might be pertinent for an antitrust claim alleging only circumstantial evidence of market

 9   power. See, e.g., Bhan, 929 F.2d at 1413. The cases on which Defendants rely are inapposite.
10   Unlike here, all of those cases involved efforts to allege circumstantial evidence of market or
11   monopoly power, so the failure to allege market shares or the range of alternative suppliers was
12   dispositive. In none did the plaintiffs allege direct evidence of anticompetitive effects—i.e., actual
13   evidence of inflated prices or reduced output. See e.g. Rick-Mik Enters., Inc. v. Equilon Enters.,
14   LLC, 532 F.3d 963, 972-73 (9th Cir. 2008) (finding market power allegations inadequate where
15   the plaintiff did not allege direct evidence of anticompetitive effects and relied on circumstantial
16   evidence); Med Vets Inc. v. VIP Petcare Holdings, Inc., No. 18-CV-02054-MMC, 2019 WL
17   1767335, at *6 (N.D. Cal. Apr. 22, 2019) (finding multiple issues with plaintiffs market definition
18   and market power where plaintiffs were relying on circumstantial evidence).

19          Moreover, insofar as there are limits to the details Plaintiffs can allege regarding the

20   specific patents that Defendants have aggregated in individual patent markets, that is because

21   Defendants have obfuscated their patent ownership and transfers that aggregated patents under

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651                        15       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 24 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   Defendants’ control. See, e.g., Am. Compl. ¶¶ 97, 124. Fortress conceals its patent aggregation

 2   scheme by using a web of entities to assemble and assert substitute and complementary patents:

 3

 4

 5

 6

 7

 8

 9
10

11

12   Id. at ¶ 124. Defendants’ obfuscation—including failing to disclose PAEs’ connections to

13   Fortress—impedes Plaintiffs, without discovery, from specifically identifying all substitute patents

14   that are now controlled by Defendants. Id. at ¶ 97 (“Information to evaluate these damages

15   demands, as well as even basic information like how many patents Uniloc has acquired, has been

16   kept obscured. . . . Uniloc has even gone so far as to obscure the specific patents it owns.”).

17   Defendants should not benefit from their obfuscation by using it to fault Plaintiffs for not alleging

18   even more detail about Defendants’ aggregation scheme, including identifying additional patents

19   under Fortress’ control.

20                  3.      Plaintiffs Have Sufficiently Alleged Substitutability of Patents in Each
                            Patent Market
21
            Defendants’ argument that Plaintiffs have not adequately alleged facts to show that the
22
     patents in the Relevant Patents Markets are substitutes for one another (MTD at 12-15) is
23
     unavailing. Defendants wrongly claim that “Plaintiffs do not even attempt to explain how [the
24
     patents PAEs have acquired] are interchangeable.” Id. at 12. Specifically, Defendants point to
25
     three paragraphs of the Amended Complaint that address the Remote Software Updates Patents
26

27

28
       Case No. 3:19-cv-07651                       16        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 25 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   Market and claim that Plaintiffs do not allege “how [the ’158 patent] is interchangeable with any

 2   other patent” in the market. Id. at 12 n.12.

 3          Defendants mischaracterize the Amended Complaint. Plaintiffs clearly allege that the ’158

 4   patent (along with the ’852 patent, the ’088 patent, and the ’228 patent) “purport to cover

 5   alternative techniques for identifying devices that are eligible for remote software updates.” Am.

 6   Compl. ¶ 156. Plaintiffs have sufficiently alleged (i) the boundaries of the relevant market by

 7   identifying the function performed by technologies covered by patents within the market and

 8   (ii) competitive alternatives that have been eliminated through Defendants’ patent aggregation

 9   scheme (i.e., the four patents that PAE Defendants acquired). Id. at ¶ 15, 163-165; see also Apple
10   Inc. v. Samsung Elecs. Co., No. 11-CV-01846, 2012 WL 1672493, at *5 (N.D. Cal. May 14, 2012)
11   (finding plaintiffs sufficiently pled an antitrust market by alleging the bounds of the market
12   coextensive with the patents and competitive alternatives that had been eliminated).
13          Defendants’ arguments regarding the Mobile Device-to-Device Communication Patents
14   Market, Am. Compl. ¶¶ 180, 183, 196, 198 (alleging substitutability among the ’986 patent, ’999
15   patent, ’877 patent, ’127 patent, ’134 patent, ’008 patent, ’097 patent, and ’593 patent where all
16   “purport to cover alternative techniques to establish communication between multiple devices that
17   are connected via a network), and the Device Authorization Patents Market, id. ¶¶ 252, 257-258,
18   280 (alleging substitutability among the ’242 patent, ’620 patent, ’395 patent, ’633 patent, ’976

19   patent, ’907 patent, ’616 patent, ’033 patent, and ’532 patent where all “purport to cover alternative

20   techniques to restrict access to network resources in a computer network”), fail for the same reason.

21          Defendants also wrongly argue that Plaintiffs have not alleged economic substitutability of

22   patents in the relevant markets. MTD at 14. Again, this misreads the Amended Complaint. In the

23   Remote Software Updates Patents Market, for example, Plaintiffs allege how the ’582 patent

24   (which covers a method of providing software updates where a “device identifier” is used to

25   determine eligibility) and the ’088 patent (which covers a method of providing software updates

26   in which a list of acceptable unacceptable configurations is used to determine eligibility for an

27   update) are economic substitutes. Am. Compl. ¶ 165. Plaintiffs allege that before challenged

28
       Case No. 3:19-cv-07651                        17       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 26 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   patent transfers eliminated those competitive alternatives, a licensee seeking to use one of these

 2   substitute technologies would have been able to “take advantage of competition” between the

 3   owners of the patents to secure a license. Id.

 4          Defendants’ cases on economic substitutability do not support their argument. In Hynix,

 5   the court recognized in assessing summary judgment that licensing and other “financial data” is

 6   “less likely to be available or quantifiable” in technology markets “because licensing terms are

 7   often secret,” and that “a technology market can still be defined by determining what other

 8   technologies a buyer could switch to if necessary”—as Plaintiffs have done here. See 2008 WL

 9   73689 at *3. In Delano Farms Co. v. Cal. Table Grape Comm’n, 655 F.3d 1337, 1351-52 (Fed.
10   Cir. 2011), the plaintiff (unlike here) failed to allege “anything other than the issuance of a patent,”
11   as the basis for defining the market, but the Federal Circuit found that, at the motion to dismiss
12   phase, the plaintiff “did not have to provide empirical or statistical evidence that would define the
13   market with precision.” And Unitherm Food Sys., Inc. v. Switft-Eckrich, Inc., 375 F.3d 1341, 1364
14   (Fed. Cir. 2004), did not even address the pleading standard for market definition, but rather the
15   sufficiency of the plaintiff’s expert economic analysis. In Hicks v. PGA Tour, Inc., 897 F.3d 1109,
16   1123 (9th Cir. 2018), the proposed antitrust sub-markets were not patent markets at all (they related
17   to golf advertising), and excluded “‘many reasonbl[y] interchangeab[le]’ products,” a concern
18   Defendants have not raised about Plaintiffs’ patent markets.

19           Defendants also incorrectly claim that Plaintiffs’ alleged markets are too broad because

20   they encompass patents that are not substitutes to perform similar functions. MTD at 14-15.

21   Defendants identify the Health Monitoring Patents Market in particular, suggesting that the market

22   is overly broad because it could include “at least 62,000 patents” with the USPTO classification

23   for “Detecting, measuring, or recording for diagnostic purposes; Identification of persons.” MTD

24   at 15. But Plaintiffs’ market definition is not based on that broader USPTO classification; the

25   Health Monitoring Patents antitrust market is based on the allegation that Defendants have

26   aggregated patents covering technology in certain electronic devices, such as “wearable devices,

27   smartphones, medical devices, or the like, to monitor and process patient data from sensors.” Am.

28
       Case No. 3:19-cv-07651                         18       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 27 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   Compl. ¶ 290. USPTO classifications “exist solely for administrative purposes,” Kiva Health

 2   Brands LLC v. Kiva Brands Inc., 402 F. Supp. 3d 877, 893 (N.D. Cal. 2019), and do not purport

 3   to define relevant antitrust markets. Plaintiffs’ definition of the Health Monitoring Patents Market

 4   is sufficient to put Defendants on notice of the types of patents that are within and outside of the

 5   market.

 6          Finally, Defendants’ argument that Plaintiffs’ markets are not cognizable because they

 7   include complements, and not just substitutes, also is misplaced. Plaintiffs here allege many

 8   substitute patents in the relevant markets. But they also allege in detail how—depending on the

 9   circumstances of a particular electronics device manufacturer—patents can be both substitutes and
10   complements for one another in the context of antitrust markets consisting of patents that perform
11   specific functions in electronic products, given alternative methods of building electronic devices
12   that require different combinations of technology. Am. Compl. ¶¶ 31-32. Defendants ignore these
13   allegations. Similarly, in Staley v. Gilead, No. 19-CV-02573-EMC, 2020 WL 5507555, at *6-7
14   (N.D. Cal. July 29, 2020), the Court denied a motion to dismiss a complaint that alleged a market
15   for “drugs [that] sometimes may be complements for one another but other times may be
16   substitutes,” recognizing that this was one of the “[c]ommercial realities” of the alleged market
17   and that it would be inappropriate to resolve the issue of a “complex and multidimensional” market
18   at the pleading stage. Thus, while markets are generally defined by groupings of substitute

19   products, courts (like in Staley) have recognized that in certain circumstances a more flexible

20   market definition is required to reflect “commercial realities.” United States v. Grinnell Corp.,

21   384 U.S. 563, 572 (1966) (“We see no barrier to combining in a single market a number of different

22   products or services where that combination reflects commercial realities.”). By contrast, Little

23   Rock Cardiology Clinic, 573 F. Supp. 2d 1125, 1144 (E.D. Ark. 2009), aff’d, 591 F.3d 591 (8th

24   Cir. 2009), on which Defendants rely, is inapposite. See MTD at 16. That case involved services

25   provided by a hospital (general hospital services) and a cardiologist (cardiology procedures) that

26   are never substitutes for one another. Id. at 1144.

27

28
       Case No. 3:19-cv-07651                       19       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 28 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1           B.     Plaintiffs Have Adequately Alleged Direct Evidence of Anticompetitive Effects

 2           The Court found that the allegations in the Original Complaint regarding actual detrimental

 3   effects on competition were “largely conclusory in nature.” Order at 15. To address that concern,

 4   the Amended Complaint includes additional allegations regarding supracompetitive royalties and

 5   inflated licensing demands enabled by Defendants’ patent aggregation scheme. Plaintiffs have

 6   added detailed factual allegations showing the links between Defendants’ patent transfers and

 7   anticompetitive effects. See supra Sections II.C-D. They allege detailed facts regarding specific

 8   patent transfers and how those transfers harmed competition by combining substitute patents under

 9   Defendants’ control, thus eliminating competitive constraints from the former independent owners
10   of those patents. See, e.g., Am. Compl. ¶¶ 130-135, 157-164, 183-197, 214-224, 236-242, 252-
11   279, 292-306, 321-331, 341, 362-366, 369-373, 376-380, 383-389 (describing in detail
12   Defendants’ aggregation of specific patents and the transactions involved). And Plaintiffs
13   specifically allege that Defendants’ royalties and royalty demands have been inflated in patent
14   markets because of that elimination of competition. 1 See, e.g., Am. Compl. ¶ 176 (alleging that
15   Uniloc Defendants and Seven Networks have coerced at least Zendesk, Inc. and Google to license

16   its patents in the Remote Software Updates Patents Market and have extracted inflated royalties

17   from licensees that reflect competition that has been eliminated through Defendants’ patent

18   aggregation); see also id. ¶¶ 143-145, 167-172, 200-208, 227-230, 246-247, 282-286, 309-311,

19   335-336 (describing how Defendants’ royalties and demands have been inflated as a result of their

20   aggregation scheme). Such allegations are sufficient to plead direct evidence of anticompetitive

21   effects. See, e.g., Vizio, Inc. v. Funai Elec. Co., No. CV 09-0174 (AHM), 2010 WL 7762624, at

22   *7 (C.D. Cal. Feb. 3, 2010) (finding, in a case involving patent markets, that the plaintiff’s

23   allegations were “sufficient to plead market power” where plaintiff alleged that the defendants

24   “increased prices to supracompetitive levels”); see also In re Loestrin 24 Fe Antitrust Litig., 261

25

26   1
       Defendants’ contention that Plaintiffs have failed to allege that Defendant PAEs have
27   “leverage[d]” substitute patents from one market to another (MTD at 2, 11) misapprehends
     Plaintiffs’ allegations.
28
         Case No. 3:19-cv-07651                     20       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 29 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   F. Supp. 3d 307, 328 ((D.R.I. Aug. 8, 2017) (finding the plaintiffs sufficiently pled market power

 2   “by plausibly alleging” that the defendants “charged supracompetitive prices”).

 3          Plaintiffs’ allegations regarding the anticompetitive purpose of Defendants’ aggregation

 4   scheme also support the conclusion that Defendants’ actions unlawfully restrain trade. See, e.g.,

 5   Am. Compl. ¶¶ 11, 47-48 (“Fortress’s aggregation is thus intended for an anticompetitive

 6   purpose—to invest in patents at costs lower than the holdup value of the patents to ensnare as many

 7   potential licensees as possible and to allow it and the other Defendants to assert as many possible

 8   claims of infringement to tax the commercial use of existing technology at rates beyond the actual

 9   value (if any) of the aggregated patents.”); see also Hahn v. Or. Physicians’ Serv., 868 F.2d 1022,
10   1026 (9th Cir. 1988) (“Since the effect on competition is the touchstone of rule of reason analysis,
11   the intent of the defendants is relevant but not dispositive.” (citations omitted)).
12          Thus, contrary to Defendants’ argument, MTD at 18-19, Plaintiffs have addressed the
13   Court’s findings by sufficiently alleging direct evidence showing that the challenged patent
14   transfers have enabled Defendants to raise prices above and reduce output below competitive
15   levels. See, e.g., ¶ 142 (“Whereas the prior owners of the ’252 patent (Philips) and the ’5890
16   patent, the ’433 patent, the ’723 patent, and/or the ’622 patent (Ayalogic, then Empire IP) never
17   asserted these patents because of the competitive constraints they faced, Defendants have pursued
18   numerous assertions and secured multiple settlements for substantial royalties.”); see also ¶ 149,

19   166 (describing how Defendants’ scheme has allowed Defendants to extract inflated royalties and

20   settlements), ¶¶ 141, 165, 431 (describing how Defendants’ scheme has led to reduced licensing

21   output in the patent markets).

22          Defendants’ argument that paragraphs 152, 176, 209, 232, 248, 288, 317, 337, and 357

23   (describing the supracompetitive licensing returns Defendants have obtained) are allegations

24   “unaccompanied by supporting facts” (MTD at 19) is misplaced. By focusing only on selected

25   paragraphs, Defendants ignore the many other detailed factual allegations in the Amended

26   Complaint described above.

27

28
       Case No. 3:19-cv-07651                        21       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 30 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          The Amended Complaint’s detailed allegations also contrast sharply with Defendants’

 2   cited cases. In those cases, the plaintiffs failed to allege any facts regarding pricing or output (Top

 3   Rank, Inc. v. Haymon, No. CV 15-4961-JFW (MRW), 2015 WL 9948936, at *8 (C.D. Cal. Oct.

 4   16, 2015)); simply asserted that the defendant “has monopoly power” without alleging any facts

 5   to support that conclusion (Surface Supplied, Inc. v. Kirby Morgan Dive Sys., Inc., No. C-13-0575

 6   MMC, 2013 WL 5496961, at *6 (N.D. Cal. Oct. 3. 2013)); or defined a relevant market excluding

 7   obvious substitutes (Stewart v. Gogo, Inc., No. C-12-5164 EMC, 2013 WL 1501484, at *4 (N.D.

 8   Cal. Apr. 10, 2013)).

 9          Defendants also argue that Plaintiffs have not alleged sufficient specifics about licensing
10   returns, royalty levels, or settlements that Defendants have demanded or received and how those
11   compare to royalties before the challenged patent transfers. But those specifics are in the
12   possession of Defendants and confidential. MTD at 22-23. Accordingly, Plaintiffs are not
13   required to allege such details in the absence of discovery. See E & E Co., Ltd. v. Kam Hing
14   Enters., Inc., 429 Fed. App’x 632, 633 (9th Cir. 2010) (even in fraud cases, pleading standards
15   “may be relaxed as to matters within the opposing party’s knowledge”); Hynix, 2008 WL 73689,
16   at *3-4 (recognizing that information about patent licensing terms is often confidential and
17   unavailable). Plaintiffs’ allegations include that Intel “sought VLSI’s permission to disclose
18   (under seal) the damages estimate for Intel’s alleged infringement of the ’014 patent, as well as

19   the financial terms of its purchase of the patent from NXP (which had merged with Freescale);

20   however VLSI refused that consent.” Am. Compl. ¶ 228. Therefore, not only are Defendants on

21   notice of the specifics of their licensing returns, royalty levels, and settlement agreements, they

22   have taken action to keep Plaintiffs from being able to allege more specific details. Id.

23          Defendants also misconstrue Plaintiffs’ arguments regarding direct evidence of

24   anticompetitive effects, arguing that Plaintiffs’ position would result in “any person or entity who

25   obtained a handful of patents within a broad area of generally-related technologies would have

26   thereby have unlawful market power.” MTD at 16-17. First, Plaintiffs’ have not alleged a “broad

27   area” of technology. Instead, as described above, Plaintiffs’ have alleged 13 specific patent

28
       Case No. 3:19-cv-07651                        22        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 31 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   markets and substitute patents within each of those markets. See supra Section II.A. Second,

 2   Plaintiffs allege detailed direct evidence of anticompetitive effects resulting from Defendants’

 3   aggregation of patents and elimination of competition in the relevant markets. See supra Section

 4   II.C. These allegations go far beyond allegations that a defendant engaged in anticompetitive

 5   conduct solely because it “obtained a handful of patents” in the same general area.

 6          Finally, Defendants wrongly argue that Plaintiffs’ allegation that some of the transferred

 7   patents were “weak” conflicts with allegations that Defendants have harmed competition through

 8   their patent aggregation scheme. See MTD at 19. They disregard that the Court already rejected

 9   this argument, concluding that, given Plaintiffs’ theory that Defendants have anticompetitively
10   aggregated patents and can extract supracompetitive prices as a result, it could not agree with
11   Defendants’ argument that aggregation of “weak” patents could not give rise to market power. See
12   Order at 17 n.12. Defendants also disregard that Plaintiffs define “weak” patents as “those that
13   never would have been asserted by their former owners,” Am. Compl. ¶ 10, not as patents that
14   have no ability to harm competition when aggregated. To the contrary, Plaintiffs allege in detail
15   that Defendants’ aggregation of substitute patents—whether weak or not—harmed competition by
16   eliminating alternatives for potential licensees. See, e.g., Am. Compl. ¶¶ 34-38, 43, 96.
17          C.      Plaintiffs Have Adequately Alleged Input Technology Markets for Apple’s
                    UCL Claim
18
            Defendants argue that Apple’s UCL claim based on conduct affecting Input Technology
19
     Markets fails because Apple does not allege that Defendants own or control patents that actually
20
     are SEPs. MTD at 20. But Defendants misstate the law: Apple need not allege that the patents
21
     actually are SEPs; it is sufficient to allege that Defendants have represented that the patents are
22
     standard essential. See, e.g., Wi-LAN Inc. v. LG Elecs., Inc., 382 F. Supp. 3d 1012, 1021 (S.D.
23
     Cal. 2019) (denying motion to dismiss Section 2 claim based on “Wi-LAN’s purported essential
24
     patents” and allegation “assuming that the Patents-in-Suit are—as Wi-LAN claims—essential to
25
     the IEEE 802.16 and 3GPP LTE standards”); Funai Elec. Co. v. LSI Corp., No. 16-CV-01210-
26
     BLF, 2017 WL 1133513, at *7 (N.D. Cal. Mar. 27, 2017) (denying motion to dismiss Section 2
27

28
       Case No. 3:19-cv-07651                       23       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 32 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   claim based on “allegedly essential patents”); Microsoft Mobile Inc. v. Interdigital, Inc., No. CV

 2   15-723-RGA, 2016 WL 1464545, at *2 (D. Del. Apr. 13, 2016) (denying motion to dismiss

 3   antitrust claim where the plaintiff “defines the relevant markets as ‘the markets for technologies

 4   covered by the InterDigital patents . . . that are essential, or alleged to be essential, to the 3G and

 5   4G cellular standards’” (emphasis added)); TCL Commc’ns Tech. Holdings Ltd v.

 6   Telefonaktenbologet LM Ericsson, No. SACV1400341JVSANX, 2014 WL 12588293, at *4 (C.D.

 7   Cal. Sept. 30, 2014) (a plaintiff is not required to concede patents are essential for breach of

 8   FRAND claim at motion to dismiss stage); Zenith Elecs., LLC v. Sceptre, Inc., No. LA CV14-

 9   05150 JAK (AJWx), 2015 WL 12765633, at *4 (C.D. Cal. Feb. 5, 2015) (allowing breach of
10   contract claim based on failure to provide terms for patents where the defendant challenged
11   whether actually standard essential).2 Here, the Amended Complaint alleges that Defendants have
12   held out the relevant SEPs as essential. Am. Compl. ¶ 57 (“The patents that Uniloc Luxembourg

13   assigned to Uniloc 2017 also included patents claimed to be standard-essential patents (‘SEPs’)

14   for cellular standards that originated with Koninklijke Philips Electronics N.V.”), ¶ 63 (describing

15   that patents transferred from Panasonic to Inventergy and later to INVT “are claimed to be essential

16   to cellular standards”), ¶ 107 (“

17

18                                       ), ¶ 394 (“INVT and Uniloc 2017 hold what they claim are SEPs

19   for cellular standards”).

20

21   2
      Defendants cite to an earlier decision in Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-
     LHK, 2011 WL 4948567, at *4 n.6 (N.D. Cal. Oct. 18, 2011), dismissing Apple’s antitrust claims,
22
     but they ignore that Apple’s Amended Complaint, which also did not concede that Samsung’s
23   patents were standard essential, survived a second motion to dismiss. Apple Inc. v. Samsung Elecs.
     Co., No. 11-CV-01846-LHK, 2012 WL 1672493, at *5 (N.D. Cal. May 14, 2012) (“Apple has
24   pled that ‘[t]he relevant markets in which to assess the anticompetitive effects of Samsung’s
     conduct . . . are the various markets for technologies that—before the standard was implemented—
25   were competing to perform each of the various functions covered by each of Samsung’s purported
     essential patents for UMTS (collectively, the relevant ‘Input Technologies Markets’).’ Apple
26
     further identifies each of Samsung’s Declared-Essential Patents in the UMTS standard that form
27   the relevant technology markets for its Section 2 claim. These allegations define the bounds of
     the relevant markets.” (emphases added) (record citations omitted)).
28
         Case No. 3:19-cv-07651                      24        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 33 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          Moreover, Plaintiffs have now expressly identified specific declared SEPs, see Am. Compl.

 2   ¶¶ 419-422 (providing detailed information regarding declared SEPs), addressing a critique of the

 3   original Complaint in the Court’s Order. Order at 19.

 4          D.      Plaintiffs Have Adequately Pled Antitrust Injury

 5          The Court has already found that Plaintiffs’ theory of antitrust injury is sound: an injury

 6   to Plaintiffs resulting from “elimination of competition” between substitute patents can constitute

 7   cognizable antitrust injury in the form of either actual or likely expenditures on royalties or

 8   defending litigation. Order at 20-21. The Court also found, however, that, Plaintiffs had not

 9   alleged with sufficient specificity that Defendants’ patent transfers have “actually impacted
10   Plaintiffs” or “will likely impact Plaintiffs in the future” by eliminating competition between
11   substitute patents. Id. The Amended Complaint cures that deficiency.
12          Plaintiffs allege in detail that Defendants’ unlawful patent transfers aggregated substitute
13   patents under the control of Fortress and the Defendant PAEs, thereby eliminating competition
14   between substitutes in each of the alleged patent markets. See Am. Compl. ¶¶ 31-43 (describing
15   the anticompetitive effects of the aggregation of substitute patents); see also, e.g., id. ¶ 9
16   (describing how Fortress’s patent aggregation scheme, rather than promoting the procompetitive
17   benefits of the patent system, “impos[es] a tax on the electronics industry that increases prices,
18   decreases output, and ultimately harms consumers”), ¶¶ 10-11, 44-49, 86. Further, the Amended

19   Complaint provides additional details linking Apple’s and Intel’s injuries directly to Defendants’

20   patent aggregation scheme in the specific patent markets alleged. See, e.g., Am. Compl. ¶¶ 149,

21   173, 204, 231, 245, 287, 312, 334, 356 (describing how Plaintiffs’ refusal to capitulate to

22   supracompetitive royalty demands enabled by challenged patent transfers forced them to defend

23   lawsuits brought by Defendants).       The Amended Complaint alleges that Defendants first

24   (1) aggregate substitute patents in a particular market and then (2) take advantage of the fact that

25   the patent transfers have eliminated alternatives by demanding supracompetitive royalties from

26   Plaintiffs and other parties. See, e.g., Am. Compl. ¶ 437. Those demands leave Apple and Intel

27   (and other targets) with a choice—capitulate and pay exorbitant royalties or incur the costs of

28
       Case No. 3:19-cv-07651                       25       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 34 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   litigating. For example, Plaintiffs explain that Defendants have sued Apple on the very patents

 2   they have unlawfully aggregated “[b]ecause it has refused to capitulate to exorbitant royalty

 3   demands” for those patents. E.g. Am. Compl ¶ 149 (allegations as to the Network-based Voice

 4   Messaging Patents Market); id. ¶ 231 (parallel allegation as to litigation against Intel in the Local

 5   Cache Management Patents Market). Plaintiffs have thus alleged they have already been injured

 6   because of litigation costs incurred in contesting Defendants’ exorbitant royalty demands and that

 7   they face an immediate threat of paying supracompetitive royalties, as the price to end litigation.

 8          Further, the Amended Complaint details multiple examples of Defendants seeking or

 9   obtaining supracompetitive royalties on specific technologies in most of the 13 exemplar patent
10   markets that Plaintiffs allege, including settlements with other licensees. Am. Compl. ¶¶ 125, 142,
11   152, 166, 173, 176, 199, 204. “Harm to consumers in the form of higher prices resulting from
12   competitive restraints has long been held to constitute an actual injury to competition.” Coal. for
13   ICANN Transparency, Inc. v. VeriSign, Inc., 611 F.3d 495, 504 (9th Cir. 2010). Indeed, “it is
14   difficult to imagine a more typical example of anti-competitive effect than higher prices.” Am. Ad
15   Mgmt., Inc. v. GTE Corp., 92 F.3d 781, 791 (9th Cir. 1996). Plaintiffs also allege that they are
16   “purchasers” in the Relevant Patent Markets. Am. Compl. ¶ 436. Therefore, the supracompetitive
17   royalties Defendants seek and obtain because of their anticompetitive aggregation scheme
18   demonstrates Plaintiffs’ antitrust injury—Plaintiffs are stuck between paying those prices or

19   litigating. Id. Thus, contrary to Defendants’ argument (MTD at 26), Plaintiffs have alleged

20   injuries flowing directly from Defendants’ anticompetitive aggregation of substitute patents.

21          Further, by alleging facts demonstrating that the competition eliminated through the patent

22   transfers has led to supracompetitive royalties and royalty demands, Plaintiffs have alleged much

23   more than is required. Acquisitions that lessen competition are illegal even if the lessened

24   competition has not resulted in inflated prices. Potential customers in a market in which

25   competition has been harmed have standing to challenge transactions creating that harm, even

26   before the defendant has sought to extract inflated prices from the plaintiff. See, e.g., St. Alphonsus

27   Med. Ctr.-Nampa Inc. v. St. Luke’s Health Sys., 778 F.3d 775 (9th Cir. 2015) (“Section 7 does not

28
       Case No. 3:19-cv-07651                        26        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 35 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   require proof that a merger or other acquisition has caused higher prices in the affected market.

 2   All that is necessary is that the merger create an appreciable danger of such consequences in the

 3   future.” (citing Hosp. Corp. of Am. v. FTC, 807 F.2d 1381, 1389 (7th Cir. 1986))).

 4          In the face of these detailed allegations, Defendants wrongly claim that to allege antitrust

 5   injury from being forced to defend against Defendants’ patent assertions, Plaintiffs would need to

 6   allege that Defendants aggregated “all, most, or even a key subset of substitute patents.” MTD at

 7   26-27. They also claim that Plaintiffs have not addressed the Court’s finding that the original

 8   complaint did not “give any concrete example where Fortress and its PAEs have aggregated

 9   patents on a specific technology such that an alleged infringer is essentially deprived of
10   substitutes.” Id. (quoting Order at 16). But Plaintiffs have directly addressed this point in the
11   Amended Complaint and pled the type of specific allegations about harm to competition because
12   of aggregation that the Court identified. Am. Compl. ¶ 280 (“For example, the ’907 patent purports
13   to cover a method of granting access privileges to a mobile device based on a ‘digital fingerprint’
14   of that device. Defendants have also asserted that the ’616 patent covers a method of granting
15   access privileges to a mobile device based on that device’s ‘part number’ and a configuration
16   associated therewith. Using digital fingerprints to grant access privileges to a mobile device is a
17   substitute for using a part number, and vice versa. When the ’907 and ’616 patents were owned
18   by different entities, a party wishing to use one of these potential substitute technologies would be

19   able to take advantage of competition between the owners of these patents when attempting to

20   secure a license. But because of Defendants’ unlawful aggregation of patents, Defendants now

21   control both substitute technologies, making such competition impossible.); see also ¶¶ 141, 165,

22   198, 225, 243, 307, 332, 354.        Again, because Plaintiffs are alleging direct evidence of

23   anticompetitive effects from Defendants’ aggregation scheme (namely, evidence of

24   supracompetitive royalties and royalty demands), Plaintiffs’ allegations that Defendants

25   eliminated competitive constraints in the 13 exemplar patent markets, leading to inflated royalties

26   and reduced licensing output, are sufficient. 15 U.S.C. § 18 (proscribing transactions where the

27   “effect of such acquisition may be to substantially lessen competition, or tend to create a

28
       Case No. 3:19-cv-07651                        27       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 36 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   monopoly” (emphasis added)); Am. Express, 138 S. Ct. at 2284 (the “goal” under Section 1 rule

 2   of reason inquiry is to identify restraints with anticompetitive effects that harm consumers).

 3           Defendants again insist that Plaintiffs cannot have suffered antitrust injury because the

 4   Amended Complaint does not allege that Plaintiffs have taken a license from Defendants. MTD

 5   at 24. But as the Court has already recognized (Order at 20), Plaintiffs need not have actually paid

 6   inflated royalties to have suffered antitrust injury; it is enough that they have been forced to litigate

 7   repeatedly to avoid paying inflated royalties resulting from anticompetitive conduct and that they

 8   face an ongoing threat of Plaintiffs’ future licensing demands. See also Apple, Inc. v. Samsung

 9   Elecs. Co., No. 11-CV-01846-LHK, 2012 WL 2571719, at *27 (N.D. Cal. June 30, 2012)
10   (“[B]ecause Apple’s litigation costs stem directly from Samsung’s alleged anticompetitive
11   behavior, these litigation costs are a sufficient basis for a potential award of antitrust damages.”);
12   Hynix Semiconductor Inc. v. Rambus, Inc., 527 F. Supp. 2d 1084, 1097 (N.D. Cal. 2007) (litigation
13   expenses can be recovered “where the patent litigation is used to further the harm caused under a
14   ‘more traditional antitrust theory’”); TransWeb, LLC v. 3M Innovative Props. Co., 812 F.3d 1295,
15   1310 (Fed. Cir. 2016) (upholding an award of treble damages in attorneys’ fees as an antitrust
16   injury even though the antitrust scheme was ultimately unsuccessful where “[t]he ‘competition-
17   reducing aspect’ of 3M’s behavior was its attempt at achieving a monopoly by bringing the subject
18   lawsuit”).

19           Similarly, Defendants argue that the Amended Complaint does not explicitly allege that

20   Plaintiffs have an “intention of ever purchasing any license from any Defendant in the future.”

21   MTD at 21. This is wrong. The Amended Complaint alleges that Plaintiffs have “engaged in

22   licensing negotiations” with Defendants. See, e.g., Am. Compl. ¶¶ 107, 109 (Apple and

23   Inventergy); accord id. ¶ 437 (“Intel and Apple have also each been harmed by the enormous

24   amounts of time their employees have been forced to spend on these matters, including negotiating

25   with Defendants . . . .”). In any event, Plaintiffs’ “intentions” are irrelevant. As the Court has

26   recognized, Plaintiffs can suffer antitrust injury from having to defend against Defendants’ serial

27

28
       Case No. 3:19-cv-07651                         28        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 37 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   attempts to extract inflated royalties, made possible by elimination of competition between

 2   substitute patents resulting from the challenged patent transfers. Order at 20.

 3           The cases on which Defendants rely—which involved purely speculative claims of antitrust

 4   injury—do not help them. See In re New Motor Vehicles Canadian Exp. Antitrust Litig., 522 F.3d

 5   6, 15 (1st Cir. 2008); City of San Jose v. Off. of Comm’r of Baseball, No. C-13-02787 RMW, 2013

 6   WL 5609346, at *11 (N.D. Cal. Oct. 11, 2013). Unlike here, neither case involved a plaintiff

 7   alleging harm based on litigation costs flowing from an antitrust violation. And neither case

 8   involved allegations that a plaintiff had a foreseeable possibility of having to pay inflated prices

 9   or incur litigation defense costs in the future because of anticompetitive conduct. See New Motor
10   Vehicles, 5222 F.3d at 15 (the plaintiffs alleged no “current threat” of injury and threat of future
11   harm was “speculative”); City of San Jose, 2013 WL 5609346, at *11 (the plaintiff had not yet
12   suffered any injury and the prospect of future harm was speculative).
13           Defendants also complain that “Plaintiffs never identify the price that Defendants have
14   been able to obtain” in licensing agreements or settlement agreements relating to the aggregated
15   patents. MTD at 22. But Plaintiffs are not required to allege facts that are confidential and within
16   the Defendants’ exclusive control. See supra at 21-22. The cases Defendants cite also do not
17   address a situation like this one, where Defendants have access to the information they claim is
18   missing from the Amended Complaint and have taken action to prevent Plaintiffs from alleging

19   that information (supra at 6, 21-22). 3 And Plaintiffs do allege that Defendants’ scheme has

20

21   3 In Eastman v. Quest Diagnostics Inc., 108 F. Supp. 3d 827 (N.D. Cal. 2015), the plaintiffs were
     complaining about discounts offered by the defendant. Thus, the plaintiff’s inability to compare
22
     defendants’ prices to competitive prices was fatal because the discounts were “presumably pro-
23   competitive under the antitrust laws.” Id. Here, by contrast, Plaintiffs are alleging
     supracompetitive pricing resulting from the challenged conduct. And in Aya Healthcare Servs. v.
24   AMN Healthcare, No. 17cv205-MMA (MDD), 2017 WL 6059145, at *5 (S.D. Cal. Dec. 6, 2017),
     the court found that because plaintiffs “are ‘in the industry,’ and thus are in a position to detect
25   and allege specific facts supporting higher prices,” their failure to allege specific price changes
     was fatal. Here, where the specific prices are the subject of confidential agreements, Plaintiffs
26
     have no access to the sort of detail that Defendants claim they must allege. To follow Defendants’
27   argument and hold otherwise would immunize from antitrust scrutiny conduct where some
     specifics regarding anticompetitive harm are confidential.
28
         Case No. 3:19-cv-07651                     29       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 38 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   resulted in large increases in royalty demands, compared to the demands of prior owners before

 2   the patents were consolidated under Defendants’ control. See, e.g., Am. Compl. ¶ 218 (“That

 3   lessening of competition is reflected by the evidence of supracompetitive royalties sought by

 4   Defendants. Whereas the prior owners of the ’633 patent, the ’616 patent, the ’033 patent, and the

 5   ’532 patent never asserted them because of the competitive constraints they faced, VLSI, the

 6   Uniloc Defendants, and IXI IP have pursued litigation based on these patents.”).4

 7           For purposes of a motion to dismiss, Plaintiffs have alleged with sufficient particularity

 8   patents for which challenged transactions have inflated royalty rates. The Supreme Court has

 9   rejected any “heightened” pleading standard for antitrust claims. See Bell Atl. Corp. v. Twombly,
10   550 U.S. 544, 569 n.14 (2007); W. Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 98
11   (3d Cir. 2010) (rejecting the district court’s suggestion that courts must act as “gatekeepers” and
12   subject antitrust and complex cases to “heightened scrutiny”). Regardless, even in cases where
13   there is a heightened pleading standard, the standard is relaxed where “plaintiffs cannot be
14   expected to have personal knowledge of the relevant facts.” Sanford v. MemberWorks, Inc., 625
15   F.3d 550, 558 (9th Cir. 2010). That is the case here, with respect to the details of Defendants’
16   confidential licensing and settlement agreements.
17           E.     Plaintiffs Have Adequately Alleged a Section 1 Claim
18           Defendants argue that the Amended Complaint is insufficiently specific about the types of

19   illegal agreements it alleges and contains no ‘evidentiary facts’ of an intent to enter illegal

20   agreement to restrain trade. MTD at 29-33. Their arguments are meritless.

21

22   4
       Defendants’ argument that Plaintiffs have not alleged antitrust injury regarding VLSI’s
23   acquisition of eight patents from NXP because those patents are not alleged to be substitutes or
     “aggregated from different sources” (MTD at 23) misses the point. Plaintiffs allege that those
24   patents were aggregated under Fortress’s control with patents acquired from other sources,
     resulting in elimination of competition that existed pre-acquisition and harm to competition. Am.
25   Compl. ¶¶ 211-233, 234-249, 250-251, 260, 281-282, 287-289, 330-336. In addition, VLSI has
     asserted at least the ’014 and ’303 patents against Plaintiffs in the VLSI California Action. Id. ¶¶
26
     223, 226, 321, 330-336. Plaintiffs have alleged that each of those patents is encompassed by one
27   of their 13 exemplar patent markets (the Local Cache Management Patents Market for the ’014
     and the MOSFET Channel Fabrication Patents Market for the ’303).
28
         Case No. 3:19-cv-07651                     30       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 39 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                  1.      Plaintiffs Have Adequately Alleged Separate Bilateral Agreements to
                            Restrain Trade
 2
            The Court found that Plaintiffs should clarify the type of conspiracies they were alleging.
 3
     Order at 27. The Court also found that insofar as Plaintiffs are alleging several bilateral
 4
     conspiracies between Fortress, on the one hand, and individual Defendant PAEs, on the other,
 5
     Plaintiffs should allege more specifics regarding the relevant agreements. Id. at 28. To be clear,
 6
     Plaintiffs do not allege a single, overarching conspiracy involving all Defendants. Rather, they
 7
     allege that Fortress entered separate, bilateral agreements to restrain trade with individual
 8
     Defendants PAEs.
 9
            The Amended Complaint adds new allegations regarding individual agreements between
10
     Fortress and Defendant PAEs and clearly pleads that Fortress and each Defendant PAE shared a
11
     common illegal objective to eliminate competition that existed pre-patent transfer and thereby
12
     enabled Defendants to extract supracompetitive royalties. For example, Plaintiffs explain:
13
            [W]hen Defendant PAEs entered into the agreements described below with Fortress
14          and/or its affiliate Fortress Credit, they understood that the transaction would
            enable Fortress to aggregate substitute and complementary patents to eliminate
15          competition existing when those patents were held by PAEs that were competing
            independently with one another and not under common Fortress control. The PAEs
16          received compensation in the form of favorable terms, reflecting the fact that the
            PAEs were sharing in the supracompetitive royalties Defendants obtain by
17          eliminating competition. Thus, each of the Defendants entered into separate
            agreements with Fortress with a common objective with Fortress to eliminate
18          competition and reap the rewards from doing so.

19   Am. Compl. ¶ 50 (emphasis added); see also, e.g., id. ¶ 56 (“In entering the Uniloc-Fortress

20   Revenue Sharing Agreement and Patent License Agreement in 2014, Fortress, Uniloc USA, and

21   Uniloc Luxembourg understood that the agreements would enable aggregation of substitute and

22   complementary patents under Fortress’s control, and Uniloc USA and Uniloc Luxembourg

23   understood they benefitted by contributing to Fortress’s scheme, including by sharing in

24   supracompetitive royalties that would be extracted by virtue of eliminating competition.”), ¶¶ 71,

25   73, 124-125.

26          Defendants once again insist that Plaintiffs allege details that they are not required to

27   provide at this stage of the litigation. They argue that Plaintiffs should identify “who specifically

28
       Case No. 3:19-cv-07651                        31       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 40 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   made an agreement between Fortress and each other Defendant ‘or when the illicit agreement took

 2   place’” and that the Amended Complaint “contains no ‘evidentiary facts’ of an unlawful agreement

 3   to restrain trade.” MTD at 30-31 (quoting In re Musical Instruments & Equip. Antitrust Litig., 798

 4   F.3d 1186, 1194 n.6 (9th Cir. 2015)). But Plaintiffs do allege details regarding the agreements, as

 5   cited above, including the agreements, the dates of the agreements, which parties signed the

 6   agreements, and the general contents of the agreements. Plaintiffs also allege in detail how the

 7   agreements have restrained trade. See, e.g., Am. Compl. ¶¶ 429-432 (explaining how Defendants’

 8   aggregation scheme harms competition), ¶¶ 435-438 (same); see also id. ¶¶ 425-426 (explaining

 9   how transferring SEP portfolios is anticompetitive). Plaintiffs have met their pleading burden.
10          Moreover, Plaintiffs have clearly alleged facts regarding a series of bilateral agreements
11   between Fortress and Defendant PAEs. In Staley v. Gilead Sciences, Inc., cited by Defendants at
12   31-32, while the Court determined that the plaintiffs had not alleged sufficient facts for an
13   overarching conspiracy, it also determined that the plaintiffs had alleged sufficient facts regarding
14   bilateral agreements. 2020 WL 5507555 at *9. The other cases on which Defendants rely, unlike
15   here, involved circumstances where the plaintiffs failed adequately to allege any agreement at all.
16   In United States v. CalPortland Construction, the plaintiff was unable even to show an agreement
17   between the defendants. No. CV 16-04479 JFW (SSx), 2018 WL 6262877, at *4 (C.D. Cal. Mar.
18   9, 2018), aff’d sub nom. Kraft v. CalPortland Constr., 801 F. App’x 547 (9th Cir. 2020) (“At most,

19   the Complaint alleges the mere possibility Defendants could have entered into an antitrust

20   conspiracy because they participate in the same markets and therefore had the same motives and

21   opportunities to conspire.”). The same is true of the plaintiffs in Int’l Norcent Tech. v. Koninklijke

22   Philips Elecs. N.V., No. CV 07-00043 MMM (SSx), 2007 WL 4976364, at *10 (C.D. Cal. Oct. 29,

23   2007), aff’d, 323 F. App’x 571 (9th Cir. 2009) (“Norcent has not alleged any facts supporting its

24   claim that the Group of 10 agreed not to sell video disc players that did not comply with the DVD

25   standard. It has not alleged when the purported agreement was made. Nor has it stated who made

26   the decision, how it was made or what the parameters of the agreement were.”). Plaintiffs have

27   clearly adequately alleged Section 1 agreements here. See, e.g., W. Penn Allegheny Health Sys.,

28
       Case No. 3:19-cv-07651                        32       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 41 of 50
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   Inc. v. UPMC, 627 F.3d 85, 99-100 (3d Cir. 2010) (holding the complaint included “non-

 2   conclusory allegations of direct evidence of [] an agreement” to exclude defendants’ competitors,

 3   including identifying the agreements, correspondence, and the intended anticompetitive purpose

 4   of the agreements).

 5          Defendants also argue that the Amended Complaint “re-pleads precisely the same

 6   allegations of ordinary loan and sales transactions that this Court already found deficient as a

 7   matter of law in dismissing the Complaint.” MTD at 30. Defendants are wrong. The Court

 8   indicated that Plaintiffs need to provide allegations “of an agreement by both Fortress and each

 9   PAE to aggregate weak patents.” Order at 28. Plaintiffs have done precisely that, as described
10   above. Moreover, that the agreements took the form of what Defendants characterize as otherwise
11   ordinary transactions does not immunize them from the antitrust laws. See, e.g., F.T.C. v. Actavis,
12   Inc., 570 U.S. 136, 149 (2013) (“[P]atent-related settlement agreements can sometimes violate the
13   antitrust laws.”); United States v. Singer Mfg., 374 U.S. 174, 194-95 (1963) (holding a cross-
14   license and assignment agreement violated antitrust laws where there was “concerted action to
15   restrain trade, clearly established by the course of dealings”); Hurricane Shooters, LLC v. Emi
16   Yoshi, Inc., No. 8:10-CV-762-T-30AEP, 2010 WL 4983673, at *2 (M.D. Fla. Dec. 2, 2010)
17   (holding that allegations that the patent owner “acquired title to a competitor’s patent . . . in order
18   to restrain commerce in the relevant market, by requiring other competitors, like Defendant, to

19   take a license from Plaintiff at an exorbitant royalty” were sufficient to state a Section 1 claim).

20                  2.      Plaintiffs’ Allegations Regarding Defendants’ Intent Are Sufficient
                            for a Section 1 Claim
21
            Contrary to Defendants’ arguments (MTD at 30-33), Plaintiffs have also alleged much
22
     more regarding each Defendants’ knowledge regarding their agreements than they were required
23
     to allege. A civil Section 1 Plaintiff need not allege that a defendant entered an illegal agreement
24
     with specific intent to violate the antitrust laws—i.e., knowledge that the agreement would harm
25
     competition. Rather, a plaintiff need only allege that the defendant intended to enter the
26
     agreement, and the agreement was anticompetitive. See United States v. U.S. Gypsum Co., 438
27

28
       Case No. 3:19-cv-07651                        33        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 42 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   U.S. 422, 436 n.13 (1978) (distinguishing between specific intent requirement for criminal Section

 2   1 cases and lack of such requirement for civil Section 1 cases, observing that “a civil violation can

 3   be established by proof of either an unlawful purpose or an anticompetitive effect”). Helix Milling

 4   Co. v. Terminal Flour Mills Co., 523 F.2d 1317, 1321 (9th Cir. 1975), is instructive. There, the

 5   plaintiff, which was seeking to re-enter a milling market by buying an existing mill, claimed that

 6   the sale of the mill instead to a leading incumbent miller violated Section 1 and sued both the seller

 7   of the mill and the incumbent supplier. Id. at 1319-20. The Ninth Circuit held that the seller of

 8   the mill could be liable for its agreement to sell to the incumbent, without any showing that it had

 9   any specific intent to harm competition: “‘It is . . . not always necessary to find a specific intent
10   to restrain trade or to build a monopoly in order to find that the antitrust laws have been violated.
11   It is sufficient that a restraint of trade or monopoly results as the consequence of a defendant’s
12   conduct or business arrangements.’” Id. at 1320-21 (quoting United States v. Griffith, 334 U.S.
13   100, 105 (1948)); see also Spectators’ Commc’n Network, Inc. v. Colonial Cty. Club, 253 F.3d
14   215, 220-221 (5th Cir. 2001) (“Antitrust law has never required identical motives among
15   conspirators, and even reluctant participants have been held liable for conspiracy”).
16          The conspiracy cases on which Defendants rely (MTD at 30) are inapposite. They involved
17   alleged multiparty conspiracies—e.g., a hub-and-spoke conspiracy—where, to show the
18   defendants entered an agreement for purposes of Section 1, the plaintiff was required to prove that

19   each defendant did not simply engage in independent, parallel conduct but agreed to act in concert.

20   E.g., In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1193-95 (9th Cir. 2015)

21   (observing that the plaintiffs disclaimed relying on bilateral vertical agreements and were

22   attempting to allege plausible inference of overarching hub-and-spoke agreement). Even in such

23   a case, it is not necessary to show that the parties shared an anticompetitive intent; it is enough to

24   show that the parties agreed with each other regarding the conduct at issue and did not simply act

25   unilaterally. Thus, the question, unlike here, was whether the defendants had adequately alleged

26   or proven, based on circumstantial evidence, that the defendants entered into any agreement at all.

27   E.g., Name Space, Inc. v. Internet Corp. for Assigned Names & Numbers, 795 F.3d 1124, 1130

28
       Case No. 3:19-cv-07651                        34       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 43 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   (9th Cir. 2015). Here, Defendants do not argue that Plaintiffs have failed to allege agreements that

 2   aggregated control of multiple patents under Fortress’s control.

 3          Defendants also assert that Plaintiffs have not sufficiently pled that the PAE Defendants

 4   knew that Fortress was aggregating patents in an anticompetitive manner, arguing that “there must

 5   be factual allegations to plausibly suggest as much.” MTD at 30-31 (quoting Howard Hess Dental

 6   Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 255 (3d Cir. 2010)). Defendants’ argument is

 7   wrong for two reasons. First, as demonstrated above, Plaintiffs alleged more than required by

 8   pleading that the PAE Defendants had such knowledge. Second, Howard Hess, like the other

 9   cases cited by Defendants, is inapposite because it concerned whether the defendants had entered
10   into any agreement at all. In that case, there were no allegations of explicit agreements involving
11   the defendants. Rather, the plaintiffs “invite[d] [the court] to infer that the Dealers [defendants]
12   were aware of each other’s involvement in the conspiracy because, as market participants, they all
13   knew that Dentsply was the dominant player in the artificial tooth market and because they all had
14   an economic incentive to create and maintain a regime in which Dentsply reigned and the Dealers
15   did its bidding.” Howard Hess Dental Labs., 602 F.3d at 255. Here, by contrast, Plaintiffs have
16   alleged explicit, written bilateral agreements between Fortress and each of the Defendant PAEs to
17   place patents under Fortress’s control and are relying on those explicit agreements as a basis for
18   their claims. No inference of agreement is necessary.

19          Finally, Defendants claim that Plaintiffs’ allegations that each PAE understood it was part

20   of Fortress’s scheme to aggregate patents somehow conflicts with Plaintiffs’ allegation that

21   Fortress intentionally obfuscated the scope of its patent portfolio. MTD at 32. This argument, too,

22   both mischaracterizes the Amended Complaint and is wrong as a matter of law. Plaintiffs do not

23   allege that Fortress obfuscated the scope of its patent portfolio from its partner PAEs; rather,

24   Plaintiffs allege Fortress obfuscated the scope of its patent portfolio from the targets of

25   Defendants’ patent aggregation scheme, such as Plaintiffs. It is sufficient to allege that

26   Defendants entered into agreements that are anticompetitive; it is not necessary to allege that all

27   the parties shared or even understood the anticompetitive purpose or effect of the agreements.

28
       Case No. 3:19-cv-07651                       35       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 44 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1          F.      Plaintiffs Have Adequately Alleged a Section 7 Claim

 2          The Court held that “Section 7’s concern with asset acquisitions that may substantially

 3   lessen competition” could arise “if some of the acquired patents operated as substitutes rather than

 4   as complements, and if the patentee had acquired enough of these so as to limit unreasonably the

 5   technology choices in the market.” Order at 30. The Amended Complaint adequately alleges such

 6   a pattern of illegal acquisitions, providing detailed allegations regarding how Defendants have

 7   aggregated substitute patents in 13 exemplar patent markets. Am. Compl. ¶¶ 127-389.

 8          Defendants claim Plaintiffs have “ple[d] no facts regarding market concentration or

 9   Defendants’ market share, either before or after the challenged acquisitions.” MTD at 33. But, as
10   with Section 1, the Court has already recognized that “direct evidence of anticompetitive effects
11   means that a lesser market analysis can be done.” Order at 15. As demonstrated above, Plaintiffs’
12   allegations of direct evidence that Defendants’ patent transfers have harmed competition obviates
13   any need to allege shares or concentration in a relevant market. See, e.g., Ind. Fed’n of Dentists,
14   476 U.S. at 460-61; Rebel Oil, 51 F.3d at 1434; Bhan, 929 F.2d at 1413; Oltz, 861 F.2d at 1448.
15   The same is true for Section 7 claims. See, e.g., FTC v. Lab. Corp. of Am., No. CV 10-1873-AG,
16   2011 WL 3100372, at *14 (C.D. Cal. Mar. 11, 2011) (holding market shares and concentration
17   “do[] not exhaust the possible ways to prove a § 7 violation on the merits” (quoting FTC v. Whole
18   Foods Mkt., Inc., 548 F.3d 1028, 1036 (D.C. Cir. 2008))); see also, e.g., United States v. E.I. du

19   Pont de Nemours & Co., 353 U.S. 586 (1957) (finding a Section 7 violation based on post-

20   acquisition effects).

21          The cases on which Defendants rely are inapposite. They all involve the plaintiffs’

22   attempts to rely on circumstantial evidence of market power for unconsummated mergers—where

23   there was necessarily no direct evidence of anticompetitive effects to observe. MTD at 34-35.

24   Because Congress designed Section 7 to stop anticompetitive mergers in their “incipiency,” United

25   States v. E.I. du Pont de Nemours & Co., 353 U.S. 586, 589 (1957), most Section 7 challenges are

26   brought before a merger is consummated. See Horizontal Merger Guidelines § 1 (“Most merger

27   analysis is necessarily predictive, requiring an assessment of what will likely happen if a merger

28
       Case No. 3:19-cv-07651                       36       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 45 of 50
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   proceeds as compared to what will likely happen if it does not.”). That timing calls on courts to

 2   make predictions about the anticompetitive effects of challenged mergers before there is direct

 3   evidence of anticompetitive effects. See United States v. Phila. Nat. Bank, 374 U.S. 321, 362

 4   (1963) (explaining that a Section 7 analysis “requires not merely an appraisal of the immediate

 5   impact of the merger upon competition, but a prediction of its impact upon competitive conditions

 6   in the future”). Here, by contrast, Plaintiffs have pled a Section 7 claim based on acquisitions that

 7   have already taken place, and that have already harmed and continue to harm competition.

 8          G.      Plaintiffs’ Claims Are Not Barred by Noerr-Pennington

 9          Defendants argue that Plaintiffs’ claims are barred by Noerr-Pennington. MTD at 28-29.
10   The Court, however, already held that “Plaintiffs’ theory of liability is consistent with the modified
11   Hynix approach” and, therefore, “that Noerr-Pennington is not a bar to [Plaintiffs’] antitrust
12   claims.” Order at 26. The Amended Complaint is likewise not barred by Noerr-Pennington.
13          Defendants’ only argument is that Noerr-Pennington applies because Plaintiffs have failed
14   to allege an antitrust violation that is independent of Defendants’ patent assertions. MTD at 28-
15   29. As demonstrated above, however, Plaintiffs have alleged Section 1 and Section 7 violations
16   independent of Defendants’ patent assertions.
17          H.      Plaintiffs’ UCL Claims Should Not Be Stricken or Dismissed
18          Defendants argue that Plaintiffs’ UCL claims are barred by California’s anti-SLAPP

19   statute. MTD at 35-39. “The analysis of an anti-SLAPP motion proceeds in two steps: First, the

20   court decides whether the defendant has made a threshold showing that the challenged cause of

21   action is one ‘arising from’ protected activity. If the court finds such a showing has been made, it

22   then must consider whether the plaintiff has demonstrated a probability of prevailing on the claim.”

23   Barry v. State Bar of Calif., 386 P.3d 788, 790 (Cal. 2017) (internal quotation marks omitted).

24   Defendants’ anti-SLAPP motion fails at both steps.

25                  1.      Plaintiffs’ Claims Are Not Based on Protected Activity

26          Defendants’ anti-SLAPP argument fails at the first step because Plaintiffs’ claims are not

27   based on protected litigation activity. Plaintiffs’ claims arise from Defendants’ patent transfer

28
       Case No. 3:19-cv-07651                        37       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 46 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   scheme and the resulting elimination of competition that has enabled Defendants’

 2   supracompetitive royalty demands against Plaintiffs and others. The Court has already recognized

 3   this distinction in holding that Noerr-Pennington does not bar Plaintiffs’ claims. Order at 26.

 4                  2.      Plaintiffs Have Otherwise Stated Valid UCL Claims

 5          Defendants’ step two anti-SLAPP arguments are similarly unavailing. First, Defendants

 6   argue that insofar as Plaintiffs’ UCL claim is premised on underlying antitrust claims, it fails

 7   because Plaintiffs have not sufficiently alleged antitrust claims.      MTD at 36-37. But as

 8   demonstrated herein, Plaintiffs have alleged valid antitrust claims.

 9          Second, Defendants claim that Plaintiffs do not seek a proper remedy under the UCL
10   because UCL remedies are “generally limited to injunctive relief and restitution,” and Plaintiffs
11   supposedly do not allege a basis for either type of relief. MTD at 37. But Plaintiffs have pled the
12   need for an injunction to prevent continued harm from Defendants’ illegal patent aggregation
13   scheme. See Am. Compl. ¶ 451 (alleging regarding UCL claim that “absent an injunction and
14   rescission of these transactions, [competition] will continue to be injured”); see also id. ¶ 26
15   (invoking jurisdiction under 15 U.S.C. § 26). Contrary to Defendants’ argument, MTD at 37-38,
16   Plaintiffs seek an appropriate UCL remedy and have made clear the business practices they seek
17   enjoined: continued illegal patent transfers and patent assertions that seek to exploit Defendants’
18   illegally obtained market power. See Zhang v. Super. Ct., 304 P.3d 163, 167-68 (Cal. 2013).

19   Moreover, even if Plaintiffs had not pled an available remedy under the UCL, that would still not

20   be grounds for dismissal, so long as there is an available UCL remedy if Plaintiffs prevail. See

21   Yokohama Rubber Co. v. S. China Tire & Rubber Co., No. CV 04-1866-GHK (PLAx), 2004 WL

22   5569948, at *4 (C.D. Cal. Oct. 19, 2004) (holding that failure to request injunctive relief under

23   UCL does not necessitate dismissal because injunctive relief was available).

24          Third, Plaintiffs also argue that the UCL claims are barred by the California litigation

25   privilege because they are “directed at attacking litigation conduct.” MTD at 38. But as the Court

26   already held (Order at 26), Plaintiffs’ claims are not premised on litigation, but rather on patent

27   transfers that Plaintiffs’ claim are illegal. See, e.g., Am. Compl. ¶¶ 435-438.

28
       Case No. 3:19-cv-07651                       38       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 47 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1           Fourth, Defendants wrongly argue that Apple’s UCL claim (Count 4) fails because Apple

 2   has failed to allege an underlying antitrust violation based on Defendants’ evasion of FRAND

 3   commitments. MTD at 38-39. Defendants fundamentally misconstrue Apple’s claim. A violation

 4   of another statute (or the spirit of another statute) gives rise to a UCL violation under the UCL’s

 5   “unlawful” element. In re Adobe Sys., Inc. Privacy Litig., 66 F. Supp. 3d 1197, 1225 (N.D. Cal.

 6   2014) (“The ‘unlawful’ prong of the UCL prohibits ‘anything that can properly be called a business

 7   practice and that at the same time is forbidden by law.’”); Antman v. Uber Techs., Inc., No. 3:15-

 8   cv-01175-LB, 2015 WL 6123054, *6 (N.D. Cal. Oct. 19, 2015). Here, Apple alleges that four of

 9   the Defendants violated Section 5 of the Federal Trade Commission Act (“FTC Act”) by seeking
10   to evade FRAND commitments on declared SEPs. Am. Compl. ¶¶ 454-457 & n.104 (citing In the
11   Matter of Negotiated Data Solutions LLC, FTC File No. 051-0094, Decision and Order (Jan. 23,
12   2008). Thus, contrary to Defendants’ argument, Apple is not basing Count 4 on an underlying
13   Sherman Act violation, but on a violation of Section 5 of the FTC Act. Thus, even assuming
14   Defendants’ evasion of FRAND commitments do not constitute a Sherman Act violation, that
15   would be irrelevant to determining whether Count 4 is pled sufficiently. 5
16           Allegations that Defendants attempted to evade FRAND commitments are cognizable

17   under the UCL. See, e.g., Vizio, 2010 WL 7762624, at *6 (refusing to dismiss a Section 1 claim,

18   which can form the basis of a UCL violation, where patent transfers were used to evade FRAND

19   commitments). Conduct that violates the FTC Act is actionable as “unlawful” conduct under the

20

21   5
      For that reason, Defendants’ reliance on Fed. Trade Comm’n v. Qualcomm Inc., 969 F.3d 974
     (9th Cir. 2020), is misplaced. See MTD at 38-39. There, the court was addressing claims under
22
     Sections 1 and 2 of the Sherman Act, not Section 5 of the FTC Act or the UCL. Id. at 982. The
23   same is true of the other cases on which Defendants rely (MTD at 39). See Cont’l Auto. Sys.,
     Inc. v. Avanci, LLC, No. 3:19-CV-02933-M, 2020 WL 5627224, at *14 (N.D. Tex. Sept. 10, 2020)
24   (not reaching merits of UCL claim and dismissing based on lack of subject matter jurisdiction after
     court dismissed Sherman Act Section 1 and 2 claims); Vizio, 2010 WL 7762624, at *6 (addressing
25   only Sherman Act claims and refusing to dismiss a Section 1 claim based on transfers to evade
     FRAND commitments); Godo Kaisha IP Bridge 1 v. TCL Commc’n Tech. Holdings Ltd., No. CV
26
     15-634-SLR-SRF, 2017 WL 750700, at *7 (D. Del. Feb. 27, 2017), report and recommendation
27   adopted, No. CV 15-634-SLR-SRF, 2017 WL 1055958 (D. Del. Mar. 20, 2017) (addressing claims
     under Sections 1 and 2 of Sherman Act).
28
         Case No. 3:19-cv-07651                     39       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 48 of 50
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   UCL. People ex rel. Bill Lockyer v. Fremont Life Ins. Co., 104 Cal. App. 4th 508, 515 (2002)

 2   (“With respect to the unlawful prong, ‘[v]irtually any state, federal or local law can serve as the

 3   predicate for an action’ under section 17200.” (citation omitted)). Apple has thus properly pled its

 4   UCL claim under the unlawful element. Am. Compl. ¶ 457.

 5           Finally, Defendants argue that Apple fails to identify specific license terms that were

 6   offered for claimed SEPs or how those rates compare to the purported FRAND rate. MTD at 39.

 7   But, as Defendants’ absence of authority on this point underscores, there is no such requirement.

 8   Courts have denied motions to dismiss antitrust or unfair competition claims based on failure to

 9   offer FRAND terms without requiring details of what constitute FRAND terms. See, e.g.,
10   Microsoft Mobile Inc. v. InterDigital, Inc., 2016 WL 1464545, at *2 (denying a motion to dismiss
11   a Section 2 claim where “the complaint alleges, IDC refused to comply with its FRAND licensing
12   obligations”); TCL Commc’ns Tech. Holdings Ltd v. Telefonaktenbologet LM Ericsson, No. SACV
13   14-00341 JVS (ANx), 2014 WL 12588293, at *8 (C.D. Cal. Sept. 30, 2014) (denying a motion to
14   dismiss a UCL claim alleging the patent holder was “charging ‘extortionist royalties’ for certain
15   patents in violation of its FRAND obligations”); Apple Inc. v. Samsung Elecs. Co., 2012 WL
16   1672493, at *2 (denying a motion to dismiss Apple’s antitrust and UCL claims where Apple had
17   alleged that Samsung “only offered licensing terms that are not FRAND”). Apple’s allegation of
18   Defendants demanding non-FRAND royalties are sufficient. See, e.g., Am. Compl. ¶¶ 107-109

19   (                                                                                                  ).

20           Defendants’ alternative argument that Plaintiffs’ UCL claims should be dismissed if not

21   stricken fails because, for all the reasons discussed above, Plaintiffs have stated valid UCL claims.

22   IV.     CONCLUSION

23           For the reasons set forth above, the Court should deny Defendants’ Motion.

24

25

26

27

28
         Case No. 3:19-cv-07651                      40       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
          Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 49 of 50
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   DATED: October 27, 2020                   Respectfully submitted,

 2
                                               By: /s/ Mark D. Selwyn
 3

 4                                             Mark D. Selwyn (SBN: 244180)
                                               mark.selwyn@wilmerhale.com
 5                                             WILMER CUTLER
                                                PICKERING HALE AND
 6                                              DORR LLP
                                               2600 El Camino Real, Suite 400
 7                                             Palo Alto, CA 94306
                                               Telephone: +1 650 858 6000
 8                                             Facsimile: +1 650 858 6100

 9                                             William F. Lee
                                               william.lee@wilmerhale.com
10                                             Joseph J. Mueller
                                               joseph.mueller@wilmerhale.com
11                                             Timothy Syrett
                                               timothy.syrett@wilmerhale.com
12                                             WILMER CUTLER
                                                 PICKERING HALE AND
13                                               DORR LLP
                                               60 State Street
14                                             Boston, MA 02109
                                               Telephone: +1 617 526 6000
15                                             Facsimile: +1 617 526 5000
16                                             Leon B. Greenfield
                                               leon.greenfield@wilmerhale.com
17                                             Amanda L. Major (admitted pro hac vice)
                                               amanda.major@wilmerhale.com
18                                             WILMER CUTLER
                                                 PICKERING HALE AND
19                                               DORR LLP
                                               1875 Pennsylvania Avenue, N.W.
20                                             Washington, DC 20006
                                               Telephone: +1 202 663 6000
21                                             Facsimile: +1 202 663 6363

22

23                                             Attorneys for Plaintiffs
                                               INTEL CORPORATION, APPLE INC.
24

25

26

27

28
     Case No. 3:19-cv-07651               41        MEMORANDUM IN OPPOSITION TO JOINT
                                                    MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 208 Filed 10/27/20 Page 50 of 50
                        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on October 27, 2020, I electronically filed the foregoing documents

 3   using the CM/ECF system which will send notification of such filing to the e-mail addresses

 4   registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.

 5

 6   DATED: October 27, 2020                     /s/ Mark D. Selwyn
                                                   Mark D. Selwyn
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651                      42      MEMORANDUM IN OPPOSITION TO JOINT
                                                           MOTION TO DISMISS AND TO STRIKE
